Exhibit 10.3

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

dated as of August 23, 2013

among

HANSEN MEDICAL, INC.,

as Borrower,

THE ENTITIES FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

WHITE OAK GLOBAL ADVISORS, LLC,

as Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.        ACCOUNTING AND OTHER TERMS

     1   

2.        LOANS AND TERMS OF PAYMENT

     1   

2.1        Promise to Pay

     1   

2.2        Term Loan

     2   

2.3        Payment of Interest on the Credit Extensions

     4   

2.4        [Reserved]

     5   

2.5        Fees

     5   

2.6        Brokers and Financial Advisors

     5   

2.7        Manner Of Payments

     5   

2.8        Increased Costs

     6   

2.9        Taxes

     7   

2.10      Refund of Taxes

     8   

2.11      Sharing Of Payments

     9   

3.        CONDITIONS OF LOANS

     9   

3.1        Conditions Precedent to Initial Credit Extension

     9   

3.2        Conditions Precedent to all Credit Extensions

     12   

3.3        Covenant to Deliver

     12   

3.4        Additional Closing Matters

     12   

4.        CREATION OF SECURITY INTEREST

     13   

4.1        Grant of Security Interest

     13   

4.2        Authorization to File Financing Statements

     13   

4.3        Pledge of Collateral

     13   

4.4        Agent’s Rights Regarding the Collateral

     14   

4.5        Grant of License to Use Intellectual Property Collateral

     15   

5.        REPRESENTATIONS AND WARRANTIES

     15   

5.1        Due Organization, Authorization: Power and Authority

     15   

5.2        Collateral

     17   

5.3        Litigation

     18   

5.4        No Material Deterioration in Financial Condition; Financial
Statements

     18   

5.5        No Defaults

     18   

5.6        Solvency

     18   

5.7        Regulatory Compliance

     18   

5.8        Subsidiaries; Investments; Equity Interests Held By Borrower; Equity
Interests in Borrower

     19   

5.9        Tax Returns and Payments; Pension Contributions

     19   

5.10      Use of Proceeds

     20   

5.11      Environmental and Related Matters

     20   

5.12      Insurance

     20   

5.13      Labor Relations

     20   

 

i



--------------------------------------------------------------------------------

5.14      Intellectual Property

     20   

5.15      Shares

     21   

5.16      Full Disclosure

     21   

5.17      Definition of “Knowledge”

     21   

6.        AFFIRMATIVE COVENANTS

     21   

6.1        Government Compliance

     21   

6.2        Financial Statements, Reports, Certificates; Other Information

     22   

6.3        Inventory; Returns

     24   

6.4        Taxes; Pensions

     24   

6.5        Insurance

     24   

6.6        Collateral Accounts

     25   

6.7        Protection of Intellectual Property Rights

     26   

6.8        Litigation Cooperation

     26   

6.9        Notices

     26   

6.10      Minimum Liquidity

     27   

6.11      Landlord Waivers; Bailee Waivers

     28   

6.12      Creation/Acquisition of Subsidiaries

     28   

6.13      Use of Proceeds

     28   

6.14      ERISA Compliance

     28   

6.15      Further Assurances

     28   

7.        NEGATIVE COVENANTS

     29   

7.1        Dispositions

     29   

7.2        Changes in Business, Management, Ownership, or Business Locations

     29   

7.3        Mergers or Acquisitions

     30   

7.4        Indebtedness

     30   

7.5        Encumbrance

     30   

7.6        Maintenance of Collateral Accounts

     30   

7.7        Distributions; Investments

     30   

7.8        Transactions with Affiliates

     31   

7.9        [Reserved]

     31   

7.10      Compliance; Use of Proceeds

     31   

7.11      Burdensome Agreements

     31   

7.12      Compliance with Anti-Terrorism Laws

     31   

8.        EVENTS OF DEFAULT

     32   

8.1        Payment Default

     32   

8.2        Covenant Default

     32   

8.3        Material Adverse Change

     33   

8.4        Attachment; Levy; Restraint on Business

     33   

8.5        Insolvency

     33   

8.6        Other Agreements

     33   

8.7        Judgments

     33   

8.8        Misrepresentations

     33   

8.9        [Reserved]

     34   

8.10      Guaranty

     34   

 

ii



--------------------------------------------------------------------------------

8.11      Governmental Approvals

     34   

8.12      Lien Priority

     34   

8.13      ERISA Event

     34   

8.14      Loan Documents

     34   

8.15      Crimes

     34   

9.        RIGHTS AND REMEDIES

     35   

9.1        Rights and Remedies

     35   

9.2        Power of Attorney

     36   

9.3        Protective Advances

     37   

9.4        Application of Payments and Proceeds

     37   

9.5        Liability for Collateral

     38   

9.6        No Waiver; Remedies Cumulative

     38   

9.7        Demand Waiver

     39   

10.      NOTICES

     39   

10.1      Notices Generally

     39   

10.2      Electronic Communications

     39   

10.3      Change of Address, Etc.

     41   

10.4      Reliance by Agent and Lenders

     41   

11.      CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

     41   

12.      GENERAL PROVISIONS

     43   

12.1      Successors and Assigns

     43   

12.2      Expenses; Indemnity; Damage Waiver

     45   

12.3      Right of Set-Off; Waiver of Marshaling

     46   

12.4      Time of Essence

     47   

12.5      Severability of Provisions

     47   

12.6      Interest Rate Limitation

     47   

12.7      Amendments; Counterparts; Integration; Effectiveness

     48   

12.8      Survival

     49   

12.9      Confidentiality

     49   

12.10    USA Patriot Act Notice

     50   

13.      AGENT

     50   

13.1      Appointment and Authorization of Agent

     50   

13.2      Rights As A Lender

     50   

13.3      Exculpatory Provisions

     50   

13.4      Reliance by Agent

     51   

13.5      Delegation of Duties

     51   

13.6      Resignation of Agent

     52   

13.7      Non Reliance on Agent and Other Lenders

     52   

13.8      No Other Duties, Etc.

     52   

13.9      Agent May File Proofs of Claim

     52   

13.10    Guaranty Matters

     53   

13.11    Collateral Matters

     53   

14.      DEFINITIONS

     54   

14.1      Definitions

     54   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A:

   Description of Collateral

EXHIBIT B:

   Form of Compliance Certificate

EXHIBIT C:

   Form of Assignment and Assumption Agreement

SCHEDULE 1.1:

   Schedule of Lenders and Commitments

SCHEDULE 5.3:

   Schedule of Certain Litigation

SCHEDULE 5.8:

   Schedule of Equity Interest Information

SCHEDULE 5.13:

   Schedule of Union Contracts

SCHEDULE 6.6:

   Schedule of Collateral Accounts and Excluded Accounts

SCHEDULE 10.1:

   Certain Addresses for Notices

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of August 23, 2013 is entered into among WHITE OAK GLOBAL ADVISORS, LLC, a
Delaware limited liability company with an office located at 88 Kearney Street,
Fourth Floor, San Francisco, California 94108, as Agent, the Lenders listed on
Schedule 1.1 hereof or otherwise a party hereto from time to time, including
White Oak in its capacity as a Lender (each, a “Lender” and collectively, the
“Lenders”), and HANSEN MEDICAL, INC., a Delaware corporation with offices
located at 800 East Middlefield Road, Mountain View, CA 94043 (“Borrower”), with
reference to the following facts:

RECITALS

A. Borrower, Agent and the Lenders executed a Loan and Security Agreement dated
as of July 9, 2013 (the “Prior Agreement”).

B. As of the date of this Agreement, the Prior Agreement has not become
effective.

C. Borrower, Agent and the Lenders wish to enter into this Agreement and to
terminate the Prior Agreement.

D. This Agreement shall amend, restate, replace, supersede, cause a novation of
and terminate the Prior Agreement and shall provide the terms on which the
Lenders shall lend to Borrower and Borrower shall repay the Lenders.

NOW, THEREFORE, the parties hereby agree as follows:

1. ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the respective meanings set forth in Section 14. All other terms contained in
this Agreement, unless otherwise indicated, shall have the respective meanings
provided by the Code to the extent such terms are defined therein. All
references to “Dollars” or “$” are to United States Dollars, unless otherwise
noted.

2. LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay each Lender
the outstanding principal amount of the portion of the Term Loan advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

 

1



--------------------------------------------------------------------------------

2.2 Term Loan.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make one (1) term loan
(collectively, for all Lenders, the “Term Loan”) to Borrower on the Effective
Date in an aggregate original principal amount of up to Thirty-Three Million
Dollars ($33,000,000) according to each Lender’s Term Loan Commitment as set
forth on Schedule 1.1 hereto. After repayment, the Term Loan may not be
reborrowed. Notwithstanding anything to the contrary contained herein, in no
event shall Lenders be obligated to make to Borrower, nor shall Borrower be
entitled to borrow or receive from Lenders, any loans, advances or extensions of
credit hereunder other than the Term Loan.

(b) Payment and Prepayments of Principal. Subject to the provisions hereof:

(i) Payment on Maturity Date. The outstanding principal balance of the Term Loan
shall be due and payable in full on the Maturity Date.

(ii) Voluntary Prepayments. Borrower may voluntarily prepay the outstanding
principal balance of the Term Loan, in an amount not less than One Million
Dollars ($1,000,000) or an integral multiple of One Hundred Thousand Dollars
($100,000) in excess thereof (or, if less, the outstanding principal balance of
the Term Loan), upon not less than thirty (30) days’ prior irrevocable written
notice to Agent. In connection with any voluntary prepayment, Borrower shall
pay:

(A) if such prepayment takes place on or after the Effective Date but on or
prior to the first anniversary of the Effective Date, the sum of: (1) the
principal balance of the Term Loan being prepaid; plus (2) the applicable
Make-Whole Amount; plus (3) interest (at the rate then applicable to the Term
Loan) on the amounts in the immediately preceding clause (1) through and
including the first anniversary of the Effective Date; or

(B) if such prepayment takes place after the first anniversary of the Effective
Date but on or prior to the Maturity Date, the sum of: (1) the principal balance
of the Term Loan being prepaid; plus (2) the applicable Make-Whole Amount; plus
(3) accrued and unpaid interest (at the rate then applicable to the Term Loan)
on the amounts in the immediately preceding clause (1) through and including the
date of prepayment.

In connection with any voluntary prepayment of the Term Loan, Borrower
acknowledges that such prepayment may result in Lenders incurring additional
costs, expenses or liabilities, and that, as of the date hereof, it is difficult
to ascertain the full extent of such costs, expenses or liabilities.
Accordingly, Borrower agrees the applicable Make-Whole Amount payable in
connection with any such voluntary prepayment represents a reasonable estimate
of the costs, expenses or liabilities of Lenders in connection with any such
prepayment. If Borrower fails to pay any Make-Whole Amount when due, then the
amount thereof shall thereafter bear interest until paid in full at the Default
Rate.

 

2



--------------------------------------------------------------------------------

(iii) Mandatory Prepayments.

(A) In the event that Net Proceeds resulting from any (1) Event of Loss or
(2) Disposition or series of Dispositions by Borrower or any Domestic Subsidiary
thereof of any Collateral undertaken pursuant to Section 7.1(c) or
Section 7.1(h)(C)(2), within any fiscal year exceed, in the aggregate, the
Threshold Amount, Borrower shall prepay the Term Loan in an amount equal to the
sum of: (x) one hundred percent (100%) of such Net Proceeds that so exceed the
Threshold Amount in such fiscal year plus (y) if such Net Proceeds result from a
Disposition (but not from an Event of Loss), the applicable Make-Whole Amount
that would apply if such Net Proceeds were used by Borrower to make a voluntary
prepayment of the Term Loan pursuant to Section 2.2(b)(ii), plus (z) accrued and
unpaid interest (at the rate then applicable to the Term Loan) on the amount
described in the immediately preceding clause (x) through and including, as
applicable, (aa) the first anniversary of the Effective Date, if such prepayment
occurs prior to the first anniversary of the Effective Date or (bb) the date of
prepayment, if such prepayment occurs after the first anniversary of the
Effective Date; provided that, unless a Default or an Event of Default then
exists, subject to the limitations set forth in Section 6.5, no prepayment
otherwise required pursuant to this Section 2.2(b)(iii)(A) shall be required if
any such Net Proceeds are used within one hundred twenty (120) days after the
receipt thereof by Borrower or any Subsidiary thereof to purchase the same or
similar property or to restore the property affected by such Event of Loss.

(B) If at any time during the term of this Agreement the aggregate Net Proceeds
resulting from any Disposition consisting of a non-exclusive license of
Intellectual Property pursuant to Section 7.1(f) exceed the Threshold Amount,
Borrower shall prepay the Term Loan in an amount equal to the sum of: (x) one
hundred percent (100%) of the aggregate Net Proceeds in excess of the Threshold
Amount plus (y) the applicable Make-Whole Amount that would apply if such Net
Proceeds were used by Borrower to make a voluntary prepayment of the Term Loan
pursuant to Section 2.2(b)(ii), plus (z) accrued and unpaid interest (at the
rate then applicable to the Term Loan) on the amount described in the
immediately preceding clause (x) through and including, as applicable, (aa) the
first anniversary of the Effective Date, if such prepayment occurs prior to the
first anniversary of the Effective Date or (bb) the date of prepayment, if such
prepayment occurs after the first anniversary of the Effective Date.

(C) If at any time during the term of this Agreement the aggregate Net Proceeds
resulting from any Disposition consisting of a Permitted License of any
Intellectual Property pursuant to Section 7.1(g) exceed the Threshold Amount,
Borrower shall prepay the Term Loan in an amount equal to the sum of (x) as
applicable, (a) one hundred percent (100%) of the aggregate Net Proceeds in
excess of the Threshold Amount if such Permitted License is a license of Core
Intellectual Property, (b) eighty-five percent (85%) of the aggregate Net
Proceeds in excess of the Threshold Amount if such Permitted License is a
license of Non-Core Intellectual Property and if at the time the applicable Loan
Party receives such Net Proceeds, Liquidity is greater than Fifteen Million
Dollars ($15,000,000) but less than or equal to Twenty Million Dollars
($20,000,000), or (c) sixty-five percent (65%) of the aggregate Net Proceeds in
excess of the Threshold Amount if such Permitted License is a license of
Non-Core Intellectual Property and if at the time the applicable Loan Party
receives such Net Proceeds, Liquidity is greater than Twenty Million Dollars
($20,000,000); plus (y) the applicable Make-Whole Amount that would apply if
such Net Proceeds were used by Borrower to make a

 

3



--------------------------------------------------------------------------------

voluntary prepayment of the Term Loan pursuant to Section 2.2(b)(ii), plus
(z) accrued and unpaid interest (at the rate then applicable to the Term Loan)
on the applicable amount described in the immediately preceding clause
(x) through and including, as applicable, (aa) the first anniversary of the
Effective Date, if such prepayment occurs prior to the first anniversary of the
Effective Date or (bb) the date of prepayment, if such prepayment occurs after
the first anniversary of the Effective Date.

(iv) Payments Under Certain Circumstances. Notwithstanding anything to the
contrary contained herein, Borrower acknowledges that, in connection with any
repayment of the Term Loan following the Maturity Date, at any time an Event of
Default exists (after giving effect to any applicable cure or grace period) or
following the acceleration of the Obligations in accordance with the provisions
hereof, such circumstance may result in Lenders incurring additional costs,
expenses or liabilities, and that, as of the date hereof, it is difficult to
ascertain the full extent of such costs, expenses or liabilities. Accordingly,
Borrower agrees that, in connection with any such circumstance, Borrower shall
also pay the applicable Make-Whole Amount plus interest (at the rate then
applicable to the Term Loan) on the outstanding principal balance of the Term
Loan and the applicable Make-Whole Amount through and including the date that is
the later of the date of prepayment and the first anniversary of the Effective
Date, which amount Borrower agrees represents a reasonable estimate of the
costs, expenses or liabilities of Lenders in connection with any such
circumstance. If Borrower fails to pay any Make-Whole Amount when due in
connection with any such circumstance, then the amount thereof shall thereafter
bear interest until paid in full at the Default Rate.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to the provisions hereof (including Section 2.3(e)),
the outstanding principal balance of the Term Loan shall bear interest from the
date advanced until the Term Loan is repaid in full at an annual rate of
interest equal to the Base Rate.

(b) Cash Interest. On the dates set forth in Section 2.3(d), Borrower shall pay
in cash interest accrued on the outstanding principal balance of the Term Loan
at the rate of eleven percent (11%) per annum.

(c) PIK Interest. On the dates set forth in Section 2.3(d), interest accrued on
the outstanding principal balance of the Term Loan at the rate of three percent
(3.00%) per annum (“PIK Interest”) shall be paid and discharged, without the
taking of any further action by Borrower, by adding such PIK Interest to the
principal balance of the Term Loan.

(d) Payment Dates. Subject to the provisions hereof, (i) Borrower shall pay
accrued and unpaid cash interest under Section 2.3(b) to Agent, on behalf of and
for delivery to the Lenders, and (ii) accrued and unpaid PIK Interest under
Section 2.3(c) shall be added to the outstanding principal balance of the Term
Loan, in each case as follows: (i) beginning on September 30, 2013, quarterly in
arrears on each Payment Date; (ii) upon payment or prepayment of the principal
balance of the Term Loan or any portion thereof, on the amount so paid or
prepaid; and (iii) on the Maturity Date.

 

4



--------------------------------------------------------------------------------

(e) Default Rate. Notwithstanding anything to the contrary contained in
Section 2.3(a), if an Event of Default exists, then, unless Required Lenders
otherwise agree, so long as such Event of Default exists and without affecting
any of Agent’s or any Lender’s rights and remedies hereunder or in respect
hereof, all (or, in the sole discretion of Required Lenders any portion) of the
amounts outstanding hereunder shall bear interest at the Default Rate, such
interest to be payable in cash upon demand therefor by Agent.

(f) Compounding. Subject to the other provisions of this Section 2.3, without
affecting any of Agent’s or any Lender’s rights and remedies hereunder or in
respect hereof, all cash interest on the Term Loan that is not paid when due and
all PIK Interest when assessed shall be added to the outstanding principal
balance thereof and thereafter bear interest at the rate then applicable to the
outstanding principal balance of the Term Loan.

2.4 [Reserved].

2.5 Fees.

(a) Transaction Fee. On the Effective Date, Borrower shall pay to Agent, for the
benefit of Lenders in accordance with their Pro Rata Shares of the Term Loan, a
transaction fee equal to Six Hundred Sixty Thousand Dollars ($660,000), which
fee shall be fully earned on the Effective Date and, once paid, shall be
non-refundable for any reason whatsoever;

(b) Service Fees. On the Effective Date and, thereafter, on each anniversary of
the Effective Date so long as any Obligations remain outstanding, Borrower shall
pay to Agent: (i) an annual loan servicing fee equal to Seven Thousand Seven
Hundred Dollars ($7,700); (ii) an annual loan administration fee equal to Four
Thousand Dollars ($4,000); and (iii) on account of third-party collateral
monitoring and loan valuation services, an annual fee equal to Twenty Thousand
Dollars ($20,000); each installment of each such fee shall be fully earned when
due and, once paid, shall be non-refundable for any reason whatsoever; and

(c) Lenders’ Expenses. Borrower shall pay to Agent all Lenders’ Expenses
(including reasonable attorneys’ fees and expenses for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due or demanded.

2.6 Brokers and Financial Advisors. In connection with the transactions
contemplated hereby (including the making of the Term Loan), Borrower has not
engaged any advisors (financial or otherwise), brokers or arrangers other than
The DiBari Group, LLC. Borrower hereby agrees to pay, and hereby indemnifies
each Indemnitee from and against, all fees, costs and expenses of any advisors
(financial or otherwise), brokers or arrangers in connection with the
transactions contemplated hereby (including the making of the Term Loan).

2.7 Manner Of Payments.

(a) Each payment or prepayment of principal, interest, fees and other amounts
required to be paid to Agent or Lenders under the Loan Documents shall be made
to Agent for the account of Agent or Lenders, as applicable, at the principal
office of Agent (as Agent may from time to time designate in writing to
Borrower), in Dollars and in immediately available

 

5



--------------------------------------------------------------------------------

funds without setoff, recoupment, deduction or counterclaim of any kind before
11:00 a.m. on the date such payment is due. Agent agrees to endeavor to provide
Borrower with an invoice setting forth the outstanding principal balance of the
Term Loan and stating the amount of cash interest and PIK Interest due on any
Payment Date in reasonable detail, not later than five days prior to such
Payment Date; provided that: (i) Agent shall have no liability for failing to do
so; and (ii) any failure by Agent to provide any such invoice shall not affect
Borrower’s obligation to pay any cash interest or Agent’s right to charge any
PIK Interest, as applicable, when due any amounts owing hereunder in accordance
with the provisions hereof.

(b) If any payment hereunder becomes due and payable on a day (including a
Payment Date) that is not a Business Day, then such due date shall be extended
to the next succeeding Business Day; provided that interest, Make-Whole Amounts
and fees shall continue to accrue during the period of any such extension.

(c) All interest, Make-Whole Amounts and fees owing hereunder shall be computed
on the basis of a year of 360 days and calculated in each case for the actual
number of days elapsed. With respect to each period for which interest,
Make-Whole Amounts or fees accrue, computations thereof shall be made from, and
including, the first day of such period to, but excluding, the last day of such
period.

2.8 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Credit Extension made by it, or change the basis of
taxation of payments to Agent or Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.9 and the imposition of,
or any change in the rate of, any Excluded Tax payable by Agent or any Lender);
or

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement;

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable hereunder or in connection herewith by Agent or any
Lender (whether of principal, interest or any other amount), then, upon request
of Agent or such Lender, as applicable, Borrower will pay to such Person such
additional amount or amounts as will compensate such Person for such reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or such Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the

 

6



--------------------------------------------------------------------------------

Commitments of such Lender or the Credit Extensions made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 2.8, as
well as the basis for determining such amount or amounts, and delivered to
Borrower shall be conclusive absent demonstrable error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.8 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.8 for any reductions suffered more than
one hundred eighty (180) days prior to the date that such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to in this subsection (d) shall
be extended to include the period of retroactive effect thereof).

2.9 Taxes.

(a) Any and all payments by Borrower to or for the account of Lenders hereunder
or under any other Loan Document shall be made free and clear of and without
deduction or withholding for any and all Taxes, and all liabilities with respect
thereto, now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority, excluding, in the case of each Lender, Taxes imposed
on its income, receipts, capital, net worth or items of tax preference and
franchise, doing business, branch and similar Taxes (imposed on it in lieu of
net income taxes), imposed on each Lender as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document)
(“Excluded Taxes”). If any such non-Excluded Taxes (“Indemnified Taxes”) or
Other Taxes (as defined below) are required to be withheld after the date hereof
from or in respect of any sum payable under this Agreement or any other Loan
Document to a Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.9) such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall timely pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) Borrower shall furnish to the Lender,
at its address referred to on Schedule 10.1, the

 

7



--------------------------------------------------------------------------------

original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment reasonably acceptable to such Lender; provided that Borrower
shall not be required to increase such amounts payable to such Lender with
respect to any Taxes (A) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) of this Section or (B) that are
United States federal withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement.

(b) In addition, Borrower agrees to timely pay any and all present or future
stamp, property, recording, excise and documentary taxes which arise from the
execution or delivery of this Agreement or any other Loan Document or the
provision of the security interest in any Collateral required hereunder
(hereinafter referred to as “Other Taxes”).

(c) Borrower agrees to indemnify each Lender for the full amount of Indemnified
Taxes and Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.9) paid by
such Lender and any liability (including penalties, interest, and reasonable
expenses) arising therefrom or with respect thereto.

(d) Each Lender and Agent, on or prior to the date of this Agreement, and from
time to time thereafter if requested in writing by Borrower, shall provide
Borrower with (i) a complete and properly executed IRS Form W-8BEN, W-8ECI or
W-8IMY (including all required accompanying information), as appropriate, or any
successor form prescribed by the IRS (including a United States taxpayer
identification number), certifying that such Person is entitled to benefits
under an income tax treaty to which the United States is a party that reduces
the rate of withholding tax on payments of interest, certifying that such Person
is eligible for the “portfolio interest exemption” or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States or (ii) an IRS Form W-9 or any
successor form prescribed by the IRS. In addition, each Lender and Agent will
(A) take all actions reasonably requested in good faith by Borrower in writing
that are consistent with applicable legal and regulatory restrictions to claim
any available reductions or exemptions from Indemnified Taxes or Other Taxes and
(B) otherwise cooperate with Borrower to minimize any amounts payable by
Borrower under this Section 2.9; provided that, in each case, Agent and each
Lender shall not be required to take any action that it determines in its sole
good faith discretion may be adverse in any non de minimis respect to it and not
indemnified to its satisfaction.

(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 2.9 shall survive the Obligations being paid in full.

2.10 Refund of Taxes. If any party determines, in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
Section 2.9 (including by the payment of additional amounts pursuant to
Section 2.9), it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made under Section 2.9 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the

 

8



--------------------------------------------------------------------------------

relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.10 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.10, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.10 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.10 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.11 Sharing Of Payments. If any Lender shall, by exercising any right of
setoff, recoupment or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any portion of any of the Term Loan made by it,
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such portion of the Term Loan, accrued and unpaid interest thereon or
Make-Whole Amounts with respect thereto greater than its Percentage Share (or
other applicable share) thereof as provided herein, then such Lender receiving
such greater proportion shall: (a) notify Agent of such fact; and (b) purchase
(for cash at face value) participations in that portion of the Term Loan held by
the other applicable Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders having made such Term Loan ratably in accordance with their respective
Percentage Shares thereof; provided that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section 2.11 shall not be construed to apply to: (A) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement; or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any portion of the Term Loan held by
it to any assignee or participant, other than to Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.11 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may, except to the extent
otherwise specified in such Lender’s participation agreement, exercise against
such Loan Party rights of setoff, recoupment and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the Term Loan is subject to the condition precedent that Agent and each
Lender shall consent to or shall have received (or shall have waived in writing
their right to receive or to consent to), in form and substance satisfactory to
Agent and each Lender, such documents, and completion of such other matters, as
Agent and each Lender may reasonably deem necessary or appropriate, including,
without limitation:

(a) duly executed original Loan Documents to which Borrower or any of its
Subsidiaries is a party;

 

9



--------------------------------------------------------------------------------

(b) duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries;

(c) if requested by any Lender, a Note or Notes (as the case may be), duly
executed by Borrower in favor of such Lender evidencing such Lender’s Commitment
Percentage of the Term Loan;

(d) the certificate(s) for the Shares, together with Assignment(s) Separate from
Certificate, duly executed in blank;

(e) the Operating Documents of Borrower and each of its Domestic Subsidiaries
and good standing certificates of Borrower and each of its Domestic Subsidiaries
certified by the Secretary of State of Borrower’s and such Domestic
Subsidiaries’ state of organization and each state in which Borrower or any of
its Domestic Subsidiaries is qualified to conduct business, each as of a date no
earlier than thirty (30) days prior to the Effective Date;

(f) such certificates of resolutions or other action, incumbency certificates or
other certificates of Responsible Officers of each Loan Party as Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents to which such Loan Party is a party;

(g) a certificate signed by a Responsible Officer of each Loan Party:
(A) either: (1) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect; or (2) stating that no such consents, licenses or approvals are so
required; and (B) certifying that there has been no event or circumstance since
September 30, 2012 that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(h) if requested by Agent, evidence that each Loan Party has complied with all
state and federal environmental statutes, rules and regulations, including any
environmental audits, for all of such Loan Party’s leased or owned real
property;

(i) at least five Business Days prior to the date hereof, all documentation and
other information required by regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Act shall have been supplied to Agent and Lenders;

 

10



--------------------------------------------------------------------------------

(j) with respect to the Mortgaged Property that is the subject of the Leasehold
Deed of Trust, in addition to the Leasehold Deed of Trust, if required by Agent,
evidence that counterparts of the Leasehold Deed of Trust have been either
(A) duly recorded on or before the Effective Date or (B) duly executed,
acknowledged and delivered in form suitable for filing or recording in all
filing or recording offices that Agent may deem reasonably necessary or in its
reasonable judgment desirable in order to create a valid first and subsisting
Lien on Borrower’s leasehold interest in the Mortgaged Property described
therein in favor of Agent and that all filing and recording taxes and fees have
been paid by Borrower;

(k) Due Diligence Certificates for Borrower and each of its Subsidiaries;

(l) the Annual Projections, for the current calendar year;

(m) duly executed original officer’s certificate for Borrower and each Loan
Party that is a party to the Loan Documents, in a form acceptable to Agent and
Lenders;

(n) Agent shall have received certified copies, dated as of a recent date, of
financing statement searches, as Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

(o) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(p) a payoff letter from the Collateral Agent under (and as defined in) the
Existing Loan Agreement in respect of the Existing Indebtedness;

(q) detailed disbursement instructions from Borrower, authorizing and directing
Agent to fund the proceeds of the Term Loan in accordance with the purposes
permitted by, and the payment requirements of, this Agreement;

(r) evidence that (i) the Liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;

(s) evidence satisfactory to Agent and the Lenders that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Agent, for the ratable benefit of the Lenders;

(t) payment of the fees and Lenders’ Expenses then due pursuant to
Section 2.5(c) hereof;

(u) Agent and Lenders shall have satisfactorily completed a due diligence review
of Borrower and its Subsidiaries and their properties, assets and liabilities;
and

 

11



--------------------------------------------------------------------------------

(v) such other assurances, certificates, documents, consents, reports or
opinions as Agent or any Lender may require.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the Funding Date of each
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(b) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the Annual Projections
of Borrower presented to and accepted by Agent and each Lender; and

(c) payment of the fees and Lenders’ Expenses then due pursuant to Section 2.5
hereof.

3.3 Covenant to Deliver. Borrower agrees to deliver to Agent each item required
to be delivered to Agent under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Agent of any such item shall not constitute a waiver by the
Lenders of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.

3.4 Additional Closing Matters. Notwithstanding anything to the contrary
contained herein, this Agreement shall not become effective or be binding on any
party hereto unless all of the conditions precedent to the effectiveness of this
Agreement as specified in this Section 3 are satisfied no later than noon
Pacific time on August 23, 2013. Agent shall promptly notify each Loan Party and
each Lender of the occurrence of the Effective Date, and such notice shall be
conclusive and binding on all parties hereto. For purposes of determining
compliance with the conditions specified in this Section 3 (but without limiting
the generality of the provisions of Section 12.7), each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or
become satisfied with, each document or other matter required hereunder to be
consented to or approved by or to be acceptable or satisfactory to a Lender
unless Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

12



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST 

4.1 Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that are permitted by the terms of this Agreement to have priority to Agent’s
Lien. If Borrower shall acquire a commercial tort claim (as defined in the
Code), Borrower, shall promptly notify Agent in a writing signed by Borrower, as
the case may be, of the general details thereof (and further details as may be
required by Agent) and grant to Agent, for the ratable benefit of the Lenders,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.

If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lenders’ obligation to
make Credit Extensions has terminated, Agent shall, at Borrower’s sole cost and
expense, terminate its security interest in the Collateral and all rights
therein shall revert to Borrower. In the event (a) all Obligations (other than
inchoate indemnity obligations) are repaid in full in cash and (b) this
Agreement and the Lenders’ obligation to make Credit Extensions is terminated,
Agent shall terminate the security interest granted herein.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Agent
to file financing statements or take any other action required to perfect
Agent’s security interests in the Collateral, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Agent’s interest or rights
hereunder, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Agent under the Code.

4.3 Pledge of Collateral. Borrower hereby pledges, assigns and grants to Agent,
for the ratable benefit of the Lenders, a security interest in all the Shares,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations.
On the Effective Date, or, to the extent not certificated as of the Effective
Date, within ten (10) days of the certification of any Shares, the certificate
or certificates for the Shares will be delivered to Agent, accompanied by an
undated instrument of assignment duly executed in blank by Borrower. To the
extent required by the terms and conditions governing the Shares, Borrower shall
cause the books of each entity whose Shares are part of the Collateral and any
transfer agent to reflect the pledge of the Shares. Upon the occurrence of an
Event of Default hereunder

 

13



--------------------------------------------------------------------------------

and after any notice required hereunder or under applicable law, Agent may
effect the transfer of any securities included in the Collateral (including but
not limited to the Shares) into the name of Agent and cause new (as applicable)
certificates representing such securities to be issued in the name of Agent or
its transferee. Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Agent may reasonably request to perfect or
continue the perfection of Agent’s security interest in the Shares. Unless an
Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon notice from
Agent during the occurrence and continuance of an Event of Default.

4.4 Agent’s Rights Regarding the Collateral.

(a) Agent may at any time an Event of Default exists (after giving effect to any
applicable cure or grace period) and without prior notice to any Loan Party
which is a party hereto, notify Account Debtors or other Persons obligated on
any Collateral that Agent has a security interest therein and that payments
shall be made directly to Agent. Upon the request of Agent, each Loan Party
which is a party hereto shall so notify such Account Debtors and other Persons.
Each Loan Party which is a party hereto hereby appoints Agent or Agent’s
designee as such Person’s attorney at any time an Event of Default exists, with
power to endorse such Person’s name upon any notes, acceptance drafts, money
orders or other evidences of payment of Collateral.

(b) Each Loan Party which is a party hereto shall remain liable under any
evidence of Collateral to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, and neither Agent nor any Lender
shall have any obligation or liability whatsoever to any Person under any such
Collateral by reason of or arising out of the execution, delivery or performance
of this Agreement or the other Loan Documents, and neither Agent nor any Lender
shall be required or obligated in any manner (i) to perform or fulfill any of
the obligations of any Loan Party which is a party thereto, (ii) to make any
payment or inquiry thereunder, or (iii) to take any action of any kind to
collect, compromise or enforce any performance or the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times under or pursuant to any Collateral.

(c) Without limiting the provisions of Section 6.2(c), each Loan Party which is
a party hereto shall, with respect to any property owned, leased or otherwise
controlled by it, during normal business hours and upon advance notice (unless
an Event of Default shall have occurred and be continuing, in which event no
notice shall be required and Agent and each Lender shall have access at any and
all times):

(i) provide access to such property to Agent and any of its officers, employees
and agents, as frequently as is commercially reasonable or, at any time an Event
of Default exists, as frequently as Agent or any Lender determines to be
appropriate;

 

14



--------------------------------------------------------------------------------

(ii) permit Agent or any of its officers, employees and agents to inspect, audit
and make extracts and copies (or take originals if reasonably necessary) from
all of such Person’s Books and Records; and

(iii) permit Agent to inspect, review, evaluate and make physical verifications
and appraisals of the Inventory and other Collateral in any manner and through
any means that Agent considers reasonably advisable, and such Loan Party agrees
to render to Agent, at Borrower’s sole cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.

(d) Agent may, in its sole discretion, exercised in a commercially reasonable
manner, from time to time after the Effective Date, engage the services of Ocean
Tomo or another intellectual property valuation firm selected by Agent to
conduct periodic appraisals of the value of the Intellectual Property of
Borrower and any other Loan Party, provided that so long as no Event of Default
exists, Borrower and the Guarantors shall not be obligated to reimburse Agent
for the cost of more than one (1) such appraisal in any year of the term of this
Agreement.

(e) Beyond the exercise of reasonable care to assure the safe custody of
Collateral in Agent’s possession and the accounting for moneys actually received
by Agent or any Lender hereunder, neither Agent nor any Lender shall have any
duty or liability to exercise or preserve any rights, privileges or powers
pertaining to the Collateral.

4.5 Grant of License to Use Intellectual Property Collateral. Each Loan Party
which is a party hereto hereby grants to Agent an irrevocable, non-exclusive
license (exercisable upon the occurrence and during the continuance of an Event
of Default without payment of royalty or other compensation to such Loan Party)
to use any Intellectual Property now owned, licensed to, or hereafter acquired
by such Loan Party, and wherever the same may be located, solely for the purpose
of, and only to the extent Agent determines is necessary or useful in, disposing
of any of the Collateral. Such license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. Such license
will terminate on the date on which all Obligations are paid in full.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders as follows at all
times:

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Domestic Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Domestic Subsidiaries is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its businesses
or its ownership of property requires that it be qualified except where the
failure to do so would not reasonably be expected to have a Material Adverse
Change. In connection with this Agreement, Borrower and each of its Subsidiaries
has delivered to Agent a completed due diligence certificate signed by an
officer of Borrower or such Subsidiary (each a

 

15



--------------------------------------------------------------------------------

“Due Diligence Certificate” and collectively, the “Due Diligence Certificates”).
Borrower represents and warrants that (a) Borrower and each of its Subsidiaries’
exact legal name is that which is indicated on its respective Due Diligence
Certificate and on the signature page of each Loan Document to which it is a
party; (b) Borrower and each of its Subsidiaries is an organization of the type
and is organized in the jurisdiction set forth on its respective Perfection
Certificate; (c) each Due Diligence Certificate accurately sets forth each of
Borrower’s and its Subsidiaries’ organizational identification number or
accurately states that Borrower or such Subsidiary has none; (d) Borrower’s Due
Diligence Certificate accurately sets forth Borrower’s and each of its
Subsidiaries’ place of business, or, if more than one, its chief executive
office as well as Borrower’s and each of its Subsidiaries’ mailing address (if
different than its chief executive office); (e) Borrower and each of its
Subsidiaries (and each of its respective predecessors) have not, in the past
five (5) years, changed its jurisdiction of organization, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificates
pertaining to Borrower and each of its Subsidiaries, is accurate and complete
(it being understood and agreed that Borrower and each of its Subsidiaries may
from time to time update certain information in the Perfection Certificates
(including the information set forth in clause (d) above) after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement). If Borrower or any of its Domestic Subsidiaries is not now a
Registered Organization but later becomes one, Borrower shall notify Agent of
such occurrence and provide Agent with such Person’s organizational
identification number within five (5) Business Days of receiving such
organizational identification number.

The execution, delivery and performance by Borrower and each of the other Loan
Parties of the Loan Documents to which it is a party have been duly authorized,
and do not (i) conflict with any of Borrower’s or such Loan Parties’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Loan Party, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower or any of such Loan Parties, or their
respective properties, is bound. Neither Borrower nor any of its Subsidiaries is
in default under any agreement to which it is a party or by which it or any of
its assets is bound in which such default would reasonably be expected to have a
Material Adverse Change. This Agreement and each other Loan Document to which
any Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other Laws of general
application effecting enforcements of creditors’ rights or general principles of
equity.

 

16



--------------------------------------------------------------------------------

5.2 Collateral.

(a) The provisions of this Agreement and the other Loan Documents are effective
to create in favor of Agent a valid and enforceable security interest or other
Lien in all right, title, and interest of each Loan Party which is a party
hereto or thereto (as applicable) in, to and upon the collateral the subject
thereof, and, upon the filing of appropriate UCC financing statements in the
jurisdictions listed on the Due Diligence Certificate, such security interest
will be a duly perfected and first priority security interest in all the
collateral with respect to which a security interest may be perfected by filing
a UCC financing statement in such jurisdiction, subject to no Liens other than
Permitted Liens.

(b) Borrower and each of the Loan Parties has good title to, have rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Domestic
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Agent in connection herewith with respect of which Borrower or the applicable
Loan Party has given Agent notice and taken such actions as are necessary to
give Agent a perfected security interest therein. The Accounts receivable are,
and/or when arising will be, bona fide, existing obligations of the Account
Debtors.

(c) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate, and, as of the Effective Date, no such third party bailee possesses
components of the Collateral in excess of Two Hundred Fifty Thousand Dollars
($250,000). None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificates on the
Effective Date or as permitted pursuant to Section 6.11.

(d) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(e) Borrower and each of the Loan Parties is the sole owner of the Intellectual
Property each respectively purports to own, except for non-exclusive licenses
granted to its customers in the ordinary course of business and other licenses
permitted under Section 7.1. Except as noted on the Perfection Certificates as
of the Effective Date, neither Borrower nor any of the Loan Parties is a party
to, nor is bound by, any material license or other material agreement with
respect to which Borrower or such Loan Party is the licensee (i) that prohibits
or otherwise restricts Borrower or such Loan Party from granting a security
interest in Borrower’s or such Loan Parties’ interest in such material license
or material agreement or any other property, or (ii) a default or termination of
which could materially interfere with Agent’s or any Lender’s right to sell any
Collateral. Borrower shall provide written notice to Agent and each Lender, no
less frequently than quarterly, within thirty (30) days after the end of each
quarter, of Borrower or any of Loan Party entering into or becoming bound by any
material, inbound license or similar material agreement regarding Intellectual
Property (other than over-the-counter software that is commercially available to
the public). Borrower shall, and shall cause each Loan

 

17



--------------------------------------------------------------------------------

Party to, use commercially reasonable efforts to exclude from the terms of such
licenses or agreements (other than over-the-counter software that is
commercially available to the public) entered into after the Effective Date any
provisions therein that would restrict or prohibit such licenses or agreement,
or rights thereunder, from becoming subject to a security interest in favor of
Agent.

5.3 Litigation. Except as set forth on Schedule 5.3, there are no actions,
suits, investigations, or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or its
Subsidiaries involving more than One Hundred Thousand Dollars ($100,000). No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of any Loan Document, or
directing that the transactions provided for therein not be consummated as
therein provided.

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Agent fairly present, in all material respects the consolidated financial
condition of Borrower and its Borrower’s Subsidiaries, and the consolidated
results of operations of Borrower and its Subsidiaries. There has not been any
material deterioration in the consolidated financial condition of Borrower and
its Subsidiaries since the date of the most recent financial statements
submitted to any Lender.

5.5 No Defaults. No Default or Event of Default exists or would result from the
incurring of any Obligations by Borrower or from the grant and perfection of the
Liens upon the collateral the subject of any Loan Document in favor of Agent. As
of the Effective Date, no Loan Party or any Subsidiary thereof is in default
under or with respect to any contractual obligation in any respect that,
individually or together with all such defaults, would reasonably be expected to
have a Material Adverse Effect, or that would, if such default had occurred
after the Effective Date, create an Event of Default.

5.6 Solvency. The fair salable value of Borrower’s and its Subsidiaries’
consolidated assets (including goodwill minus disposition costs) exceeds the
fair value of Borrower’s and its Subsidiaries’ consolidated liabilities;
Borrower and its Subsidiaries are not left with unreasonably small capital after
the transactions in this Agreement; and Borrower and each of its Subsidiaries is
able to pay its debts (including trade debts) as they mature.

5.7 Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries have complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries have violated any laws, ordinances or rules, the violation
of which would reasonably be expected

 

18



--------------------------------------------------------------------------------

to have a Material Adverse Change. Neither Borrower’s nor an of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Change.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law

5.8 Subsidiaries; Investments; Equity Interests Held By Borrower; Equity
Interests in Borrower. Neither Borrower nor any of its Subsidiaries owns any
stock, shares, partnership interests or other equity securities except for
Permitted Investments. Except as otherwise set forth on Schedule 5.8, as of the
Effective Date: (a) Borrower has no Subsidiaries; and (b) Borrower holds no
other Equity Interests in any other Person. All of the outstanding Equity
Interests in Borrower and in each Subsidiary thereof have been validly issued
and are fully paid and nonassessable.

5.9 Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries, have timely filed all required tax returns and reports, and
Borrower and each of its Subsidiaries, have timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by Borrower
and such Subsidiaries, in all jurisdictions in which Borrower or any such
Subsidiary is subject to taxes, including the United States, unless such taxes
are being contested in accordance with the following sentence. Borrower and each
of its Subsidiaries, may defer payment of any contested taxes, provided that
Borrower or such Subsidiary, (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. As of the Effective Date, neither Borrower nor any of its
Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’, prior tax years which could result in
additional taxes becoming due and payable by Borrower or its Subsidiaries.
Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit

 

19



--------------------------------------------------------------------------------

sharing and deferred compensation plans in accordance with their terms, and
neither Borrower nor any of its Subsidiaries have, withdrawn from participation
in, and have not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which would
reasonably be expected to result in any material liability of Borrower or its
Subsidiaries, including any material liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely to pay transaction fees and expenses relating to such Credit Extensions,
as working capital, and to fund its general business requirements in accordance
with the provisions of this Agreement, and not for personal, family, household
or agricultural purposes. A portion of the proceeds of the Term Loan shall be
used by Borrower to repay the Existing Indebtedness in full on the Effective
Date.

5.11 Environmental and Related Matters. Borrower conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties (and the
business, operations and properties of each of its Subsidiaries), and as a
result thereof Borrower has reasonably concluded that such Environmental Laws
and Environmental Claims, individually or in the aggregate, do not, and could
not reasonably be expected to, have a Material Adverse Effect.

5.12 Insurance. The properties of each Loan Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies that are
not Affiliates of any of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Party or its Subsidiary operates.

5.13 Labor Relations. There are no strikes, lockouts or other material labor
disputes against Borrower or any Subsidiary thereof, or to Borrower’s knowledge,
threatened against or affecting Borrower or any Subsidiary thereof, and no
significant unfair labor practice complaint is pending against Borrower or any
Subsidiary thereof or, to the knowledge of Borrower, threatened against any of
them before any Governmental Authority. Except as set forth on Schedule 5.13,
Borrower is not a party to any collective bargaining agreements or contracts, no
union representation exists on Borrower’s facilities and, to the knowledge of
Borrower, no union organizing activities are taking place.

5.14 Intellectual Property. Borrower and each Subsidiary thereof owns or is
licensed or otherwise has the right to use all of the Intellectual Property and
other rights that are reasonably necessary for the operation of their respective
businesses, except for those the failure of which to own or license would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The use of such Intellectual Property by Borrower and its
Subsidiaries and the operation of their respective businesses do not infringe
any valid and enforceable intellectual property rights of any other Person,
except to the extent any such infringement would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by

 

20



--------------------------------------------------------------------------------

Borrower or any Subsidiary thereof infringes upon any rights held by any other
Person, except to the extent any such infringement would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the foregoing is pending or, to Borrower’s
knowledge, threatened in writing, and no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or,
to Borrower’s knowledge, proposed, which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.15 Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, except as set forth on Borrower’s Perfection Certificate, there are
no subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non-assessable. To Borrower’s knowledge, the Shares are not the subject
of any present or threatened suit, action, arbitration, administrative or other
proceeding, and Borrower knows of no reasonable grounds for the institution of
any such proceedings.

5.16 Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Agent or any Lender, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Agent or any Lender, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements not misleading (it being
recognized that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

5.17 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6. AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which would reasonably be expected to have a Material Adverse
Change.

 

21



--------------------------------------------------------------------------------

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower and the other Loan Parties of their
obligations under the Loan Documents to which each is a Party and the grant of a
security interest to Agent for the ratable benefit of the Lenders, in all of the
Collateral. Except to the extent disclosed by Borrower in its public filings,
Borrower shall promptly provide copies to Agent of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries.

(c) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties or
businesses, except in such instances in which: (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings timely instituted and diligently conducted; or (b) the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

6.2 Financial Statements, Reports, Certificates; Other Information.

(a) Deliver to Agent and each Lender: (i) as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of
Borrower, a consolidated balance sheet for Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth, in each case in comparative form, the figures for the previous fiscal
year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; (ii) as soon as available, but in
any event within forty five (45) days after the end of each of the fiscal
quarters (including the fourth fiscal quarter) in each fiscal year, a
consolidated balance sheet for Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and the
portion of Borrower’s fiscal year then ended, setting forth, in each case in
comparative form, the figures for the corresponding portions of the previous
fiscal year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year end audit adjustments and the absence of footnotes; (iii) as soon as
available, but in any event within thirty (30) days after the end of each fiscal
month (including the last fiscal month of each fiscal quarter and each fiscal
year) of each fiscal year, a consolidated balance sheet for Borrower and its
Subsidiaries as at the end of such fiscal month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal month and the portion of Borrower’s fiscal year then ended, setting
forth, in each case in comparative form, the figures for the corresponding
portions of the previous fiscal year, all in reasonable detail, such
consolidated statements to be certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year end audit adjustments and

 

22



--------------------------------------------------------------------------------

the absence of footnotes; (iv) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than ten (10) days after the last
day of each of Borrower’s fiscal years, Borrower’s consolidated and
consolidating (including but not limited to for Borrower’s Foreign Subsidiaries)
financial projections for the entire current fiscal year as approved by
Borrower’s Board of Directors, which such annual projections shall be set forth
in a month-by-month format (such annual financial projections as originally
delivered to Agent and the Lenders are referred to herein as the “Annual
Projections”; provided that, any revisions of the Annual Projections approved by
Borrower’s Board of Directors shall be delivered to Agent and the Lenders no
later than seven (7) days after such approval); (v) within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or holders of Subordinated Debt; (vi) within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission, (vii) promptly after any request by Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) or similar entity of Borrower by independent accountants
in connection with the accounts or books of Borrower or any Subsidiary thereof,
or any audit of any of them; (viii) except to the extent disclosed in Borrower’s
public filings, prompt (but no more frequently than quarterly, within thirty
(30) days after the end of each quarter) notice of (A) any material change in
the composition of the Intellectual Property, (B) the registration or
recordation with the United States Copyright Office or the United States Patent
and Trademark Office of any ownership right of Borrower or any other Loan Party
in or to any copyright, patent or trademark, and (C) Borrower’s knowledge of any
event that in Borrower’s reasonable judgment has materially and adversely
affected the value of the Intellectual Property; (ix) as soon as available, but
no later than thirty (30) days after the last day of each month, copies of the
month-end account statements for each deposit account or securities account
maintained by Borrower or any Loan Party, which statements may be provided to
Agent and each Lender by Borrower or directly from the applicable
institution(s), (x) together with the monthly financial statements required by
clause (iii) above, an updated sales backlog statement (including details for
each unit) setting forth information on a quarterly basis for the remainder of
the fiscal year and on an annual basis for the following two fiscal years, and
(xi) other financial information as reasonably requested by Agent or any Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which Borrower posts such
documents, or provides a link thereto, on Borrower’s website on the internet at
Borrower’s website address.

(b) Concurrently with the delivery of the financial statements specified in
Sections 6.2(a)(ii) and (iii) above but no later than forty-five (45) days after
the end of each quarter nor later than thirty (30) days after the last day of
each month, as applicable, deliver to each Lender, (x) a duly completed
Compliance Certificate signed by a Responsible Officer, (y) a report of
Borrower’s aged listings by invoice date, Account Debtor and location of Account
Debtor (foreign or domestic) of Borrower’s accounts receivable, together with a
comparison to the report for the prior period, and (z) a report of cash on hand
with each of Borrower’s Foreign Subsidiaries, by Foreign Subsidiary.

 

23



--------------------------------------------------------------------------------

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities and
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over it, as the case may be. Borrower shall, and shall cause each
of its Subsidiaries to, allow, at the sole cost of Borrower, Agent (or any
Lender, if an Event of Default then exists) during regular business hours upon
reasonable prior notice (except while an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than (i) twice every year in the case of audits
of Borrower or any Domestic Subsidiary or (ii) once each year in the case of
audits of Subsidiaries that are not Domestic Subsidiaries, unless (and more
frequently if) an Event of Default has occurred and is continuing.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects except for Inventory for which adequate reserves have
been made. Returns and allowances between Borrower, or any of its Subsidiaries,
and their respective Account Debtors shall follow Borrower’s, or such
Subsidiary’s, customary practices as they exist at the Effective Date. Borrower
must promptly notify Agent of all returns (other than in connection with
exchanges that do not involve product quality), recoveries, disputes, recalls
and claims with respect to catheters, the Sensei Robotic System, or the Magellan
Robotic System that individually or in the aggregate involve in any calendar
year more than (x) Two Hundred Fifty Thousand Dollars ($250,000) with respect to
catheters or (y) one unit with respect to either the Sensei Robitic System or
the Magellan Robotic System.

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.9 hereof, and shall deliver to Agent, promptly on demand, appropriate
certificates attesting to such payments, and pay all material amounts necessary
to fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Agent may reasonably request.
Insurance policies shall be in a form, with companies, and in amounts that are
reasonably satisfactory to Agent and Lenders. With respect to Borrower and its
Domestic Subsidiaries, all property policies shall have a lender’s loss payable
endorsement showing Agent as lender loss payee and waive subrogation against
Agent, and all liability policies shall show, or have endorsements showing,
Agent, as additional insured. All such policies (or the loss payable and
additional insured endorsements) shall provide that the insurer shall endeavor
to give Agent at least thirty (30) days’ notice before canceling, amending, or
declining to renew its policy. At Agent’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Agent’s option, be payable to Agent, for the
ratable benefit of the Lenders, on account of the Obligations. Notwithstanding
the foregoing, (a) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to Five Hundred Thousand Dollars ($500,000) with respect to
any loss, but not exceeding One

 

24



--------------------------------------------------------------------------------

Million Dollars ($1,000,000), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be comparable to the replaced or repaired Collateral and (ii) shall be deemed
Collateral (so long as such damaged or destroyed property constituted
Collateral) in which Agent has been granted a first priority security interest
(so long as such damaged or destroyed property was required hereunder to be
subject to Agent’s first priority security interest), and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Agent, be payable to
Agent, for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Agent and/or any Lender may make all or part of such payment
or obtain such insurance policies required in this Section 6.5, and take any
action under the policies Agent or such Lender deems prudent.

6.6 Collateral Accounts.

(a) Schedule 6.6 sets forth details with respect to all Collateral Accounts and
Excluded Accounts in existence on the Effective Date.

(b) Within sixty (60) days after the Effective Date, Borrower shall: (i) close
all of its existing Deposit Accounts; (ii) establish new Deposit Accounts; and
(iii) cause the depository bank for each new Deposit Account to enter into a
Control Agreement, in form and substance satisfactory to Agent in its reasonable
discretion, with Agent and Borrower with respect to such new Deposit Account, to
perfect Agent’s Lien, for the ratable benefit of each Lender, in such Deposit
Account in accordance with the terms hereof and the Collateral Documents.

(c) Borrower shall provide Agent five (5) days prior written notice before:
(i) establishing any Collateral Account or Excluded Account at or with any bank
or financial institution, other than the Deposit Accounts established pursuant
to Section 6.6(b); or (ii) terminating or otherwise materially modifying any
Collateral Account or Excluded Account. In addition, for each Collateral Account
that Borrower at any time maintains, Borrower shall (except to the extent
specifically not required by Agent in writing) cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien, for the ratable
benefit of each Lender, in such Collateral Account in accordance with the terms
hereof and the Collateral Documents.

(d) Neither Borrower nor any of its Domestic Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts located in the United States in
accordance with Section 6.6(c).

(e) Agent and the Lenders agree not to give a notice of exclusive control,
entitlement order, or other directions or instructions under any Control
Agreement unless an Event of Default has occurred.

 

25



--------------------------------------------------------------------------------

6.7 Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Agent in writing of
material infringement by a third party of its Intellectual Property, if such
infringement would reasonably be expected to have a Material Adverse Change; and
(c) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Agent’s written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent and Lenders, without
expense to Agent or Lenders, upon reasonable notice and at reasonable times
(unless an Event of Default has occurred), Borrower and each of its Subsidiaries
and each of Borrower’s and its Subsidiaries’ officers, employees and agents and
Borrower’s Books, to the extent that Agent or any Lender may reasonably deem
them necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Lender with respect to any Collateral or
relating to Borrower.

6.9 Notices.

(a) Borrower will give prompt written notice to Agent and Lenders of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrower or any of its Subsidiaries, which would reasonably be expected
to result in damages or costs to Borrower or any of its Subsidiaries of Two
Hundred Fifty Thousand Dollars ($250,000) or more or which would reasonably be
expected to have a Material Adverse Change. Without limiting or contradicting
any other more specific provision of this Agreement, promptly (and in any event
within five (5) Business Days) upon Borrower becoming aware of the existence of
any Default or Event of Default, Borrower shall give written notice to Agent and
Lenders of such occurrence, which such notice shall include a reasonably
detailed description of such Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default.

(b) Borrower will give prompt written notice to Agent and Lenders upon Borrower
having knowledge that the sum (without duplication) of (i) expenses incurred,
(ii) outstanding settlement offers made, (iii) settlements, and (iv) judgments
in connection with proceedings pending or threatened (in writing), in each case
with respect to claims that have been tendered or would qualify for tender by
Borrower under Borrower’s directors and officers liability insurance (the “D&O
Policy”), becoming greater than (x) the aggregate coverage limits under such D&O
Policy minus (y) Two Million Five Hundred Thousand Dollars ($2,500,0000) (a “D&O
Coverage Condition”). At all times during the existence of a D&O Coverage
Condition, Borrower will provide to Agent, concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) but no later than thirty
(30) days after the last day of each month, a report, in reasonable detail,
showing the then current amounts under clauses (i), (ii), (iii) and (iv), above,
the aggregate of all such amounts, and the excess, if any, of such aggregate
amount over Borrower’s aggregate coverage limits under its D&O Policy (the
“Excess D&O Claims Amount”).

 

26



--------------------------------------------------------------------------------

(c) Borrower will give prompt written notice to Agent and Lenders of the
occurrence of any ERISA Event (together with a copy of any notice to the PBGC
regarding such ERISA Event);

(d) Borrower will give prompt written notice to Agent and Lenders of any
material labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Loan Party or any Subsidiary thereof;

(e) Borrower will give prompt written notice to Agent and Lenders of any
material change in accounting policies or financial reporting practices by
Borrower or any Subsidiary thereof.

(f) Each notice pursuant to this Section 6.9 shall be accompanied by a statement
of a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, Borrower (or the other
applicable Person) has taken or proposes to take with respect thereto. Each
notice of the occurrence of an Event of Default given pursuant to Section 6.9(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been (or could reasonably be expected to be)
breached or violated.

6.10 Minimum Liquidity.

(a) Borrower shall at all times maintain Liquidity of at least Fifteen Million
Dollars ($15,000,000), of which at all times after the date that is sixty
(60) days after the Effective Date not less than Five Million Dollars
($5,000,000) shall be Restricted; provided, that within ten (10) days after the
occurrence of a D&O Coverage Condition and at all times thereafter so long as a
D&O Coverage Condition exists, Borrower shall maintain Liquidity of not less
than the sum of (i) Fifteen Million Dollars ($15,000,000) and (ii) the Excess
D&O Claims Amount.

(b) At all times after the date that is sixty (60) days after the Effective
Date, cash and Cash Equivalents of Borrower shall be included as part of
Liquidity for the purpose of the minimum Liquidity covenant set forth in
Section 6.10(a) only if each of the following conditions is satisfied with
respect to such cash and Cash Equivalents: (i) such cash and Cash Equivalents
are maintained in a Deposit Account or Securities Account that Agent can monitor
in real time through Clearwater or another similar investment monitoring program
satisfactory to Agent; and (ii) such cash and Cash Equivalents, other than the
portion thereof that is Restricted, shall be maintained in a Deposit Account or
Securities Account subject to a Control Agreement in favor of Agent pursuant to
which Borrower has agreed not to transfer or withdraw any of such cash or Cash
Equivalents from any such Deposit Account or Securities Account unless
(A) Borrower has delivered to Agent a certificate of the Chief Financial Officer
of Borrrower demonstrating that after giving effect to the proposed transfer or
withdrawal, Borrower would remain in compliance with the minimum Liquidity
covenant set forth in Section 6.10(a) and (B) Agent has determined that no
Default nor any Event of Default has occurred and is continuing at the time of
such proposed transfer or withdrawal or would occur as a result thereof.

 

27



--------------------------------------------------------------------------------

6.11 Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Domestic Subsidiaries, after the Effective Date, intends to add any new offices
or business locations, including warehouses, or otherwise store any portion of
the Collateral with a value in excess of Two Hundred Fifty Thousand Dollars
($250,000) with, or deliver any portion of the Collateral with a value in excess
of Two Hundred Fifty Thousand Dollars ($250,000) to, a bailee, in each case
pursuant to Section 7.2, then Borrower or such Domestic Subsidiary will first
receive the written consent of Agent and such bailee or landlord, as applicable,
must execute and deliver a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Agent prior to the addition of any
new offices or business locations, or any such storage with or delivery to any
such bailee, as the case may be.

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of its
Subsidiaries creates or acquires any Subsidiary, Borrower shall promptly notify
Agent and each Lender of the creation or acquisition of such new Subsidiary and
take all such action as may be reasonably required by Agent or any Lender to
cause each such Subsidiary, if it is a Domestic Subsidiary, to become a
co-Borrower hereunder or to guarantee the Obligations of Borrower under the Loan
Documents and, in each case, grant a continuing pledge and security interest in
and to the assets of such Domestic Subsidiary (substantially as described on
Exhibit A hereto); and (or, in Agent’s reasonable discretion) Borrower or such
Subsidiary, as applicable, shall grant and pledge to Agent, for the ratable
benefit of the Lenders, a perfected security interest in the Shares of the new
Subsidiary (provided that if such new Subsidiary is not a Domestic Subsidiary,
the pledge shall not be for more than sixty-five percent (65%) of the
outstanding shares of such Subsidiary) and shall execute and deliver to Agent
such other agreements as Agent may require. Without limiting the foregoing, in
the event that the operating agreement for ECL7 no longer restricts it from
providing a guarantee or otherwise incurring debt, Borrower shall cause ECL7 to
become a co-Borrower hereunder or, in Lenders’ reasonable discretion, to
guarantee the Obligations of Borrower under the Loan Documents.

6.13 Use of Proceeds. Borrower shall use the proceeds of the Term Loan solely
for the purposes set forth in Section 5.10.

6.14 ERISA Compliance. Borrower shall comply and shall cause each of its
Subsidiaries to comply with the provisions of ERISA with respect to any Plans to
which Borrower or any such Subsidiary is a party as employer.

6.15 Further Assurances.

(a) Execute any further instruments and take further action as Agent or any
Lender reasonably requests to perfect or continue Agent’s Lien in the Collateral
or to effect the purposes of this Agreement.

(b) Deliver to Agent and Lenders, within five (5) days after the same are sent
or received, copies of all material correspondence, reports, documents and other
filings with any Governmental Authority that would reasonably be expected to
have a material adverse effect on any of the Governmental Approvals material to
Borrower’s business or otherwise on the operations of Borrower or any of
Borrower’s Subsidiaries.

 

28



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, dispose of or otherwise
make cash payments consisting of (collectively, “Transfer”), or permit any of
its Subsidiaries to Transfer, all or any material part of its business or
property, except for Transfers (a) consisting of cash payments to trade
creditors in the ordinary course of business; (b) of Inventory in the ordinary
course of business, and non-exclusive licenses of Intellectual Property in
connection therewith; (c) of worn-out, excess or obsolete Equipment;
(d) permitted by Section 7.3; (e) in connection with Permitted Indebtedness,
Permitted Liens and Permitted Investments; (f) of non-exclusive licenses for the
use of the Intellectual Property of Borrower, or any of Borrower’s Domestic
Subsidiaries, in the ordinary course of business in connection with corporate
collaborations; (g) consisting of Permitted Licenses; or (h) of property that is
not otherwise permitted hereunder for cash consideration to Persons who are not
Affiliates of Borrower if: (A) immediately prior to and immediately after giving
effect to any such Disposition, there does not exist a Default or an Event of
Default; (B) the aggregate fair market value of all assets so sold by Borrower
and its Subsidiaries does not exceed Three Hundred Seventy-Five Thousand Dollars
($375,000) in any fiscal year; and (C) the Net Proceeds of such Disposition,
together with the Net Proceeds of any other Dispositions effected under
Section 7.1(c) and the Net Proceeds of all Events of Loss, exceed the Threshold
Amount in the aggregate for all such Dispositions and Events of Loss in any
fiscal year, such Net Proceeds in excess of the Threshold Amount for such fiscal
year are: (1) except as otherwise permitted by Section 2.2(b)(iii), applied upon
the receipt thereof by Borrower or any Subsidiary to the repayment of the
Obligations; or (2) otherwise, used within ninety days of the receipt thereof by
Borrower or any of its Subsidiaries to purchase property otherwise permitted
hereunder; provided that a Responsible Officer of Borrower shall have notified
Agent promptly after its determination to so apply or use the Net Proceeds and
shall have certified the receipt of not less than fair market value for such
property and the proper application of such Net Proceeds in accordance with this
Section 7.1(h). Notwithstanding anything to the contrary contained in this
Section 7.1, any Disposition pursuant to any of the foregoing subsections of
this Section 7.1 shall be for not less than fair market value.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be actively engaged in the management of Borrower unless a
replacement for such Key Person (including any interim replacement) is approved
by Borrower’s Board of Directors and engaged by Borrower within one hundred
twenty (120) days of such change, or (ii) enter into any transaction or series
of related transactions in which the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than forty
percent (40%) of the voting stock of Borrower immediately after giving effect to
such transaction or related series of such transactions (other than by the sale
of Borrower’s equity securities in a public offering). Borrower shall not,
without at least thirty (30) days’ prior written notice to Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business

 

29



--------------------------------------------------------------------------------

locations contain less than Two Hundred Fifty Thousand Dollars ($250,000) in
assets or property of Borrower); (B) change its jurisdiction of organization,
(C) change its organizational structure or type, (D) change its legal name, or
(E) change any organizational number (if any) assigned by its jurisdiction of
organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured guaranty of Borrower’s
Obligations hereunder) or into Borrower provided Borrower is the surviving legal
entity, and as long as no Event of Default is occurring prior thereto or arises
as a result therefrom.

7.4 Indebtedness.

(a) Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

(b) amend any provision in any document relating to any Indebtedness that would
increase the amount thereof or otherwise could reasonably be expected to
adversely affect the rights and remedies of Agent and Lenders or have a Material
Adverse Effect; or

(c) make any prepayment, redemption or repurchase of any Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Agent’s Lien), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Agent or any Lender) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower, or any of Borrower’s Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s, or such Subsidiary’s, Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment or redeem,
retire or purchase any capital stock (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements,
stockholder rights plans, director or consultant stock option plans, or similar
plans, provided such repurchases do not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate per fiscal year) or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so,

 

30



--------------------------------------------------------------------------------

provided that in no event shall Borrower encumber its cash position or schedule
the interest payment dates and maturities of its Investments in a manner that
impedes, hinders or interferes with the availability of funds to meet Borrower’s
expected cash needs or need to pay Indebtedness as it becomes due in the
ordinary course of business.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, and
(b) equity investments by Borrower’s investors.

7.9 [Reserved].

7.10 Compliance; Use of Proceeds. Become an “investment company” or a company
controlled by an “investment company,” under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the failure or violation would reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which would reasonably be expected to result in any material
liability of Borrower, including any material liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

7.11 Burdensome Agreements. Enter into any contractual obligation (other than
this Agreement or any other Loan Document) that: (i) limits the ability: (A) of
any Subsidiary of Borrower to make Restricted Payments to Borrower or to
otherwise transfer property to Borrower; (B) of any Subsidiary of Borrower to
guarantee the Indebtedness of Borrower; or (C) of Borrower or any Subsidiary
thereof to create, incur, assume or suffer to exist Liens on property of such
Person; provided that this subclause (C) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Permitted Indebtedness secured by
Liens permitted pursuant to clause (d) of the definition of “Permitted Lien”
solely to the extent that any such negative pledge relates to the property
financed by or the subject of such Permitted Indebtedness; or (ii) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

7.12 Compliance with Anti-Terrorism Laws. Agent hereby notifies Borrower that
pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and
practices, Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and their principals, which
information includes the name and address of Borrower and their principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws. Borrower shall not, nor shall Borrower
permit any

 

31



--------------------------------------------------------------------------------

Subsidiary or Affiliate under its direct or indirect control to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower shall immediately
notify Agent if Borrower has knowledge that Borrower, or any Subsidiary or
Affiliate of Borrower under its direct or indirect control, is listed on the
OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Borrower shall not, nor
shall Borrower permit any Subsidiary or Affiliate under its direct or indirect
control to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Collateral Accounts), 6.9 (Notices of Litigation and Default), 6.10 (Minimum
Liquidity), 6.12 (Creation/Acquisition of Subsidiaries), 6.13 (Use of Proceeds)
or 6.14 (ERISA Compliance) or Borrower violates any covenant in Section 7; or

(b) Borrower, or any of Borrower’s Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within thirty (30) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the thirty (30) day
period or cannot after diligent attempts by Borrower be cured within such thirty
(30) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional period (which shall not in any case
exceed sixty (60) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period). Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above;

 

32



--------------------------------------------------------------------------------

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any other Loan Party on deposit with any Lender or
any Lender’s Affiliate or any bank or other institution at which Borrower
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; and

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5 Insolvency. (a) Borrower, any Guarantor or ECL7 is unable to pay its debts
(including trade debts) as they become due, has unreasonably small capital, or
total liabilities exceeding the aggregate fair market value of its assets;
(b) Borrower, any Guarantor or ECL7 begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower, any Guarantor or ECL7 and not
dismissed or stayed within forty-five (45) days (but no Credit Extensions shall
be made while any of the conditions described in clause (a) exist and/or until
any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000);

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order or decree);

8.8 Misrepresentations. Borrower or any Responsible Officer of Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Agent and/or Lenders or to
induce Agent and/or the Lenders to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect in any
material respect when made;

 

33



--------------------------------------------------------------------------------

8.9 [Reserved].

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Section 8.3 occurs; (d) any circumstance described in
Sections 8.4, 8.5, 8.7, or 8.8 occurs with respect to any guarantor; or (e) the
liquidation, winding up, or termination of existence of any guarantor, other
than in connection with a transfer of its assets to another Loan Party;

8.11 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or would reasonably be expected to
result in a Material Adverse Change;

8.12 Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby (other than as a result of any act or
omission of Agent or Lenders), subject to no prior or equal Lien, other than
Permitted Liens;

8.13 ERISA Event. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount;

8.14 Loan Documents. Any Loan Document or any provision thereof, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect other than in accordance with
its terms; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

8.15 Crimes. A Loan Party or any of its senior officers is criminally indicted
or convicted for (i) a felony committed in the conduct of the Loan Party’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that would reasonably be expected to lead to forfeiture of
any material property or any collateral upon which such Loan Party has granted a
Lien to Agent or the right to conduct a material part of its business.

 

34



--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of any Lender shall, without notice or demand,
do any or all of the following: (i) deliver notice of the Event of Default to
Borrower, (ii) by notice to Borrower declare all Obligations (including any
applicable Make-Whole Amount) immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations (including any
applicable Make-Whole Amount) shall be immediately due and payable without any
action by Agent or the Lenders) or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between Borrower and Agent and/or the Lenders (but if an Event of Default
described in Section 8.5 occurs all obligations, if any, of the Lenders to
advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Agent and/or the Lenders shall be
immediately terminated without any action by Agent or the Lenders).

(b) Without limiting the rights of the Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, without notice or demand, to do any or
all of the following:

(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Agent or any Lender holds or controls, or (b) any amount held or controlled by
Agent or any Lender owing to or for the credit or the account of Borrower;
and/or

(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of the Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default Agent shall have the right, without notice or demand, to do
any or all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available in a
location as Agent reasonably designates. Agent may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Agent a license to enter and occupy any of its premises, without
charge, as reasonably necessary to exercise any of Agent’s rights or remedies;

 

35



--------------------------------------------------------------------------------

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to
Agent, for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Agent or the Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive access to Borrower’s Books and the books and records of
any other Loan Party;

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower; and

(vii) Subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent and each Lender under the Loan Documents or at law or equity,
including all remedies provided under the Code (including disposal of the
Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Agent determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies (but in no event may Agent cancel
or reduce coverage under any of Borrower’s insurance policies); (e) pay, contest
or settle any Lien, charge, encumbrance, security interest, and adverse claim in
or to the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; and (f) transfer the Collateral into
the name of Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Agent as its lawful attorney-in-fact to sign Borrower’s
name on any documents necessary to perfect or continue the perfection of Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Agent and the Lenders are under no further
obligation to make Credit Extensions hereunder. Agent’s foregoing appointment

 

36



--------------------------------------------------------------------------------

as Borrower’s attorney in fact, and all of Agent’s rights and powers, coupled
with an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

9.3 Protective Advances. If any Loan Party which is a party hereto fails to
obtain the insurance required by the terms hereof or fails to pay any premium
thereon or fails to pay any other amount which such Loan Party is obligated to
pay under this Agreement, any other Loan Document or otherwise, Agent or Lenders
(or any of them), in its or their (as applicable) sole discretion, may obtain
such insurance or make such payment (any such amount so paid by Agent or
Lenders, a “Protective Advance”). Without limiting the generality of the
foregoing, Agent or Lenders (or any of them) shall be authorized, in its or
their (as applicable) sole discretion, to make Protective Advances on behalf of
the Loan Parties (or any of them), if and to the extent that Agent or Lenders
(or any of them), as applicable, deem such Protective Advances are necessary or
desirable to preserve or protect Collateral or to enhance the collectability or
repayment of the Obligations. Agent or any Lender which intends to make any
Protective Advance shall use commercially reasonable efforts, to the extent
practicable, to consult with Agent and/or the other Lenders (as applicable)
prior to making any Protective Advance. Notwithstanding the foregoing, in no
event shall Agent or any Lender have any duty or obligation to make any
Protective Advance(s). All Protective Advances paid shall constitute expenses
reimbursable under Section 12.2, shall be immediately due and payable, shall
bear cash interest until paid at the then highest interest rate applicable to
any of the Obligations and shall be secured by the Collateral. Required Lenders
may at any time revoke Agent’s authority to make Protective Advances hereunder
by written notice to Agent. Agent will use good faith commercially reasonable
efforts (with no liability for failing to do so) to provide Borrower with notice
of Agent or Lenders obtaining any insurance on behalf of Borrower or any other
Loan Party at the time it is obtained or within a reasonable time thereafter.
The making of any Protective Advances shall not be or be deemed to be an
agreement to make Protective Advances in similar or different circumstances in
the future and shall not operate or be deemed to operate as a waiver by Agent or
any Lender of any Event of Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(b) the proceeds of any sale of, or other realization upon all or any part of
the Collateral shall be applied: first, to Agent, to pay all fees, costs,
expenses and indemnification payments then due to Agent under the Loan Documents
(excluding all Protective Advances made by Agent); second, pro rata, to Agent
and any Lender which has made a Protective Advance, to pay all Protective
Advances made by such Persons; third, pro rata, to the Lenders according to
their respective Percentage Shares, to pay all accrued but unpaid interest
(including (A) PIK Interest, (B) interest at the Default Rate and (C) interest
that, but for the provisions of the United States Bankruptcy Code, would have

 

37



--------------------------------------------------------------------------------

accrued on the Term Loan) on the Term Loan owing to the Lenders; fourth, pro
rata, to the Lenders according to their respective Pro Rata Shares, to pay the
outstanding principal balance of the Term Loan until such time as the
outstanding principal balance of the Term Loan has been paid in full; and fifth,
pro rata, to Agent and the Lenders, to pay all remaining Credit Outstandings and
other Obligations owing to Agent or any Lenders. Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category. Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Agent, or if applicable, each
Lender, shall promptly remit to the other Lenders such sums as may be necessary
to ensure the ratable repayment of each Lender’s portion of the Term Loan and
the ratable distribution of interest, fees and reimbursements paid or made by
Borrower. Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Agent or
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent. If any payment or distribution
of any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for Agent and
other Lenders for purposes of perfecting Agent’s security interest therein.

9.5 Liability for Collateral. So long as Agent and the Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Agent and the Lenders, Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.

9.6 No Waiver; Remedies Cumulative. Agent’s or any Lender’s failure, at any time
or times, to require strict performance by Borrower or any other Loan Party of
any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Agent thereafter to demand strict performance
and compliance herewith or therewith. No waiver hereunder shall be effective
unless signed by Agent and then is only effective for the specific instance and
purpose for which it is given. Agent’s rights and remedies under this Agreement

 

38



--------------------------------------------------------------------------------

and the other Loan Documents are cumulative. Agent has all rights and remedies
provided under the Code, any applicable law, by law, or in equity. Agent’s
exercise of one right or remedy is not an election, and Agent’s waiver of any
Event of Default is not a continuing waiver. Agent’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Agent on which Borrower is liable.

10. NOTICES.

10.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.2), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail, sent by telefacsimile transmission or sent by
approved electronic communication in accordance with Section 10.2, and all
notices and other communications expressly permitted to be given by telephone
shall be made to the applicable telephone number, to the address, telefacsimile
number, e mail address or telephone number specified for such Person on
Schedule 10.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.2(b) shall be effective as provided in such
subsection.

10.2 Electronic Communications.

(a) Notices and other communications to Borrower, Agent and Lenders hereunder
may be delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by Agent. In
furtherance of the foregoing, each Lender agrees to notify Agent in writing, on
or before the date such Lender becomes a party to this Agreement, of such
Lender’s e mail address to which a notice may be sent (and from time to time
thereafter to ensure that Agent has on record an effective e mail address for
such Lender). Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by means of electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless Agent otherwise prescribes: (A) notices and other communications sent to
an e mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return

 

39



--------------------------------------------------------------------------------

e mail or other written acknowledgement); provided that, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient; and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor.

(b) Borrower hereby acknowledges that: (A) Borrower or Agent may make specified
materials (“Specified Materials”) available to Lenders by posting some or all of
the Specified Materials on an Electronic Platform; (B) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution; (C) the Electronic Platform is provided and used on an “AS IS,”
“AS AVAILABLE” basis; and (D) neither Agent nor any of its Affiliates warrants
the accuracy, completeness, timeliness, sufficiency or sequencing of the
Specified Materials posted on the Electronic Platform. Borrower further
acknowledges that certain Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to
Borrower or its Subsidiaries or Affiliates or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
so long as Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities: (1) all Specified Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC,” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Specified Materials
“PUBLIC,” Borrower shall be deemed to have authorized Agent and Lenders to treat
such Specified Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States federal
and state securities laws (provided that, to the extent such Specified Materials
constitute Information, they shall be treated as set forth in Section 12.9);
(3) all Specified Materials marked “PUBLIC” may be made available through a
portion of the Electronic Platform designated “Public Investor,” “Public Side
Information” or words to similar effect; and (4) Agent shall be entitled to
treat any Specified Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Electronic Platform not designated “Public
Investor,” “Public Side Information” or words of similar effect. Notwithstanding
the foregoing, Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES, EXPRESSLY AND SPECIFICALLY
DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM, DELAYS IN POSTING OR
DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS POSTED ON THE ELECTRONIC
PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS, EXPENSES OR LIABILITIES THAT
MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE ELECTRONIC PLATFORM. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT OR
ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC PLATFORM.

 

40



--------------------------------------------------------------------------------

(c) Each Lender hereby agrees that notice to it in accordance with
Section 10.2(a) specifying that any Specified Materials have been posted to the
Electronic Platform shall, for purposes of this Agreement, constitute effective
delivery to such Lender of such Specified Materials. EACH LENDER:
(A) ACKNOWLEDGES THAT THE SPECIFIED MATERIALS, INCLUDING INFORMATION FURNISHED
TO IT BY ANY LOAN PARTY OR AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THE LOAN DOCUMENTS, MAY INCLUDE MATERIAL, NON PUBLIC INFORMATION CONCERNING THE
LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES OR THEIR RESPECTIVE
SECURITIES; AND (B) CONFIRMS THAT: (1) IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL, NON PUBLIC INFORMATION; (2) IT WILL HANDLE SUCH
MATERIAL, NON PUBLIC INFORMATION IN ACCORDANCE WITH SUCH PROCEDURES AND
APPLICABLE LAWS, INCLUDE FEDERAL AND STATE SECURITIES LAWS; AND (3) TO THE
EXTENT IT HAS SUCH A PERSON, IT HAS IDENTIFIED TO AGENT AND BORROWER A CONTACT
PERSON WHO MAY RECEIVE SPECIFIED MATERIALS THAT MAY CONTAIN MATERIAL, NON PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAWS.

10.3 Change of Address, Etc. Borrower, Agent and Lenders may change their
respective address(es), telefacsimile number(s), telephone number(s) or e mail
address(es) for notices and other communications hereunder by notice to the
other parties hereto.

10.4 Reliance by Agent and Lenders. Agent and Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronically delivered
requests for a Credit Extension) purportedly given by or on behalf of Borrower
even if: (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein; or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Agent and each
Lender and their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Agent may be recorded by Agent, and each of
the parties hereto hereby consents to such recording.

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Agent and each Lender each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, nothing in this Agreement shall be deemed to operate to
preclude Agent or any Lender from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of Agent
or any Lender. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit

 

41



--------------------------------------------------------------------------------

commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND EACH
LENDER EACH WAIVE ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ANY PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

42



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

12.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Agent and each Lender, other than in connection
with a Permitted Acquisition and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except: (i) in accordance with the
provisions of subsection (b) of this Section 12.1; (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 12.1; or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 12.1 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 12.1 and, to the extent expressly contemplated hereby, the Related
Parties of each of Agent and each Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may at any time (and without the consent of Borrower) assign all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment(s) or the Term Loan at the time owing to it, as
applicable); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment(s) or portion of the Term
Loan at the time owing to it, as applicable, or in the case of an assignment to
a Lender or an Affiliate of a Lender, the aggregate amount of the assignment,
shall not be less than One Million Dollars ($1,000,000) or an integral amount of
Five Hundred Thousand Dollars ($500,000) in excess thereof unless Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan or the Commitment assigned;
(iii) any assignment by a White Oak Lender (other than to an Eligible Assignee)
must be approved by Agent (which approval shall not be unreasonably withheld or
delayed); provided that, absent the written consent of Agent and all Lenders
(which consent may be given or withheld in each such Person’s sole discretion),
in no event may any such assignment be made in favor of Borrower or any of its
Affiliates; (iv) any assignment by a Non-White Oak Lender must be approved by
Agent (such approval to be granted or withheld by Agent in its sole discretion);
provided that, absent the written consent of Agent and all Lenders (which
consent may be given or withheld in each such Person’s sole discretion), in no
event may any such assignment be made in favor of Borrower or any of its
Affiliates; (v) the assignee, if it is not then a Lender, shall deliver to Agent
all administrative details reasonably requested by Agent; and (vi) the assigning
Lender and assignee shall execute and deliver to Agent an executed Assignment
Agreement (which Borrower shall acknowledge) and shall pay to Agent a processing
and recordation fee of

 

43



--------------------------------------------------------------------------------

Three Thousand Five Hundred Dollars ($3,500), which fee Agent may, in its sole
discretion, reduce or waive. Subject to acceptance and recording thereof by
Agent pursuant to subsection (c) of this Section 12.1, from and after the
effective date specified in each Assignment Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment Agreement, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.9, Section 2.10 and Section 12.2 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver Notes to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 12.1.

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its office a copy of each Assignment Agreement delivered to it in
connection herewith and a Register. The entries in the Register shall be
conclusive, and Borrower, Agent and Lenders may treat each Person whose is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a consent for a material or substantive change to the Loan
Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, Borrower
or Agent, sell participations to any Person other than a natural person,
Borrower or any of Borrower’s Affiliates (each such purchaser of a
participation, a “Participant”) in all or a portion of such Person’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment(s) or the Term Loan owing to it, as applicable); provided that:
(i) such Person’s obligations under this Agreement shall remain unchanged;
(ii) such Person shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) Borrower, Agent and Lenders shall
continue to deal solely and directly with such Person in connection with such
Person’s rights and obligations under this Agreement. Any document pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such document may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification in respect of: (A) increases in the
commitment of such Participant; (B) reductions of principal, interest,
Make-Whole Amounts or fees payable to such Participant, or the priority in which
such principal, interest, Make-Whole Amounts or fees are payable; (C) extensions
of the Maturity Date; or (D) any release, compromise or subordination of all or
substantially all of the value of the Guaranties

 

44



--------------------------------------------------------------------------------

or all or substantially all of the collateral securing the Obligations. Subject
to subsection (e) of this Section 12.1, Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.9 and Section 2.10 to the same
extent as if it were a Lender hereunder and had acquired its interest by
assignment pursuant to subsection (b) of this Section 12.1. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.2 as though it were a Lender, as long as such Participant agrees to
be subject to Section 2.10 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.9 or Section 2.10 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

12.2 Expenses; Indemnity; Damage Waiver.

(a) Borrower shall pay: (i) all out of pocket expenses incurred by Agent, and
Lenders and the Affiliates of the foregoing (including travel, lodging and food
expenses and the fees, charges and disbursements of outside counsel for Agent
and Lenders), in connection with the preparation, negotiation, execution,
delivery and administration of: (A) this Agreement and the other Loan Documents
executed and delivered on or prior to the Effective Date; (B) subject to clause
(ii) hereof, any Loan Documents executed and delivered after the Effective Date;
and (C) subject to clause (ii) hereof, amendments, modifications or waivers of
the provisions hereof or of any Loan Document following the Effective Date
(whether or not the transactions contemplated hereby or thereby shall be
consummated) if requested by Borrower; and (ii) all out of pocket expenses
(including all such out-of-pocket expenses incurred during any workout or
restructuring (or negotiations in connection with the foregoing)) incurred by
Agent or any Lender (including travel, lodging and food expenses and the fees,
charges and disbursements of any counsel for Agent or any Lender (including any
such counsel who may be employees of Agent or any Lender)) in connection with
the enforcement or protection of its rights (including its rights under this
Section 12.2) under this Agreement and the other Loan Documents in connection
with any Event of Default or any Default that becomes an Event of Default.

(b) Subject to Section 12.2(a), Borrower shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower, any
Subsidiary thereof or any other Loan Party arising out of, in connection with,
or as a result of: (i) the execution or delivery of this Agreement, any other
Loan Document or any document contemplated hereby or thereby, the performance by
the parties hereto of their

 

45



--------------------------------------------------------------------------------

respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby; (ii) the Term Loan or the use or
proposed use of the proceeds thereof; or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower, any Subsidiary thereof or any other Loan Party (other than
any demand, Claim, action or cause of action instituted in good faith by
Borrower, any Subsidiary thereof or any other Loan Party arising out of such
Indemnitee’s purported gross negligence or willful misconduct or bad faith
breach of its obligations under any Loan Document), and regardless of whether
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are found by a non-appealable order of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 12.2(b) shall not apply with respect
to Taxes other than Taxes that represent losses, claims or damages arising from
Tax claims.

(c) To the maximum extent permitted by applicable Laws, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any document contemplated hereby
or the transactions contemplated hereby.

(d) All amounts due under this Section 12.2 shall be payable not later than
ten (10) days after demand therefor.

(e) The agreements in this Section 12.2 shall survive the resignation of Agent,
the repayment, satisfaction or discharge of all other Obligations and the
termination of this Agreement.

12.3 Right of Set-Off; Waiver of Marshaling.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and its Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Agent, to the maximum extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the Obligations to such Lender or such Affiliate, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such obligations. The rights of each Lender and its Affiliates under this
Section 12.3 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify Borrower and Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. NOTWITHSTANDING THE

 

46



--------------------------------------------------------------------------------

FOREGOING, NO LENDER OR ANY AFFILIATE THEREOF SHALL EXERCISE, OR ATTEMPT TO
EXERCISE, ANY RIGHT OF SET OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF BORROWER OR ANY OTHER LOAN PARTY HELD OR MAINTAINED BY
SUCH LENDER OR AFFILIATE WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.

(b) Neither Agent nor any Lender shall be under any obligation to marshal any
asset in favor of Borrower or any other Person or against or in payment of any
or all of the Obligations. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent or any Lender in such Person’s discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
Bankruptcy Law or otherwise, then: (i) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred; and (ii) each Lender severally agrees to pay to
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Agent plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the then
United States Federal Funds Rate. The obligations of each Lender under clause
(ii) of the preceding sentence shall survive the Obligations being paid in full
and the termination of this Agreement.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.6 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Maximum Rate. If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, then the excess
interest shall be applied to the principal of the Loan or, if it exceeds such
unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law:
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

47



--------------------------------------------------------------------------------

12.7 Amendments; Counterparts; Integration; Effectiveness.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by Required Lenders (or
Agent at the written request of Required Lenders) and Borrower or the applicable
Loan Party, as the case may be, with receipt acknowledged by Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(i) Unless in writing and signed by Borrower, with receipt acknowledged by
Agent, do any of the following:

(A) increase, or extend the expiry of, the Commitment of any Lender (or
reinstate any such Commitment to the extent terminated pursuant to
Section 9.1(a)) without the written consent of such Lender;

(B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, Make-Whole Amounts, fees or
other amounts due to any Lender hereunder or under any other Loan Document,
including any prepayments specified under Section 2.2(b), or reduce the amount
due to any Lender on any such date, in each case without the written consent of
such Lender;

(C) reduce the principal of, or the rate of interest or Make-Whole Amounts
specified herein on, any or all of the Term Loan or other amounts payable to any
Lender hereunder or under any other Loan Document, in each case without the
written consent of such Lender;

(D) amend any provision herein providing for consent or other action by Required
Lenders without the written consent of Required Lenders;

(ii) Unless in writing and signed by all Lenders and Borrower, with receipt
acknowledged by Agent, do any of the following:

(A) amend this Section 12.7, Section 2.10 or Section 9.4 or any provision herein
providing for consent or other action by all Lenders; or

(B) release, compromise or subordinate all or any portion of the collateral
securing the Obligations, except as otherwise expressly provided herein or in
any of the Collateral Documents, or amend the definition of the obligations
secured by any of the Collateral Documents; or

(C) increase the aggregate Commitments;

(D) release, compromise, subordinate or terminate any of the Guaranties except
as otherwise expressly provided herein or in any of the Loan Documents; or

 

48



--------------------------------------------------------------------------------

(E) amend the definition of “Maturity Date” or “Required Lenders”;

provided further that, notwithstanding anything to the contrary contained
herein: (1) no amendment, waiver or consent shall, unless in writing and signed
by Agent in addition to such Lenders as are otherwise required by this
Section 12.7, affect the rights or duties of Agent under this Agreement or any
other Loan Document; and (2) no consent of Borrower shall be required with
respect to any amendment or waiver of any provision herein providing for consent
or other action by Required Lenders or by all Lenders, or to the definition of
Required Lenders, if at the time of such amendment or waiver a Default or Event
of Default exists.

(b) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(c) This Agreement and the other Loan Documents constitute the entire agreement
among the parties relating to the subject matter hereof and supersede any and
all previous documents, agreements and understandings, oral or written, relating
to the subject matter hereof, including, without limitation, the Prior Agreement
and any and all agreements, documents and instruments signed by Borrower, Agent
or any Lender in connection with the Prior Agreement.

(d) Except as otherwise expressly provided in Section 3, this Agreement shall
become effective when it shall have been executed and delivered by Agent and
when Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telefacsimile or
electronically in Adobe Portable Document Format shall be effective as delivery
of a manually executed counterpart of this Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations have been paid in full (other than unasserted
contingent indemnification obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement).

12.9 Confidentiality. In handling any confidential information, each Lender and
Agent shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Lenders’ and Agent’s Subsidiaries or Affiliates in connection with their
business with Borrower; (b) to prospective transferees or purchasers of any
interest in the Term Loan or the Credit Outstandings (provided that Lenders and
Agent obtain such prospective transferee’s or purchaser’s written agreement to
the terms of this provision); (c) as required by law, regulation, subpoena, or
other order; (d) as required in connection with Lenders’ and Agent’s examination
or audit; and (e) as Agent or any Lender considers necessary or appropriate in
exercising remedies under this Agreement during the continuance of an Event of
Default. Confidential information does not include information that either:
(i) is in the public domain or in Lenders’ (or in any Participant’s) and/or
Agent’s

 

49



--------------------------------------------------------------------------------

possession when disclosed to Lender (or any Participant) and/or Agent (without
restriction on disclosure), or becomes part of the public domain after
disclosure to Lenders (or any Participant) and/or Agent other than as a result
of a breach of this Section 12.9; or (ii) is disclosed to Lenders (or any
Participant) and/or Agent by a third party, if Lenders (or such Participant)
and/or Agent does not know that the third party is prohibited from disclosing
the information. The provisions of this Section 12.9 shall survive the
termination or expiration of this Agreement.

12.10 USA Patriot Act Notice. Each Lender that is subject to the Act and Agent
(for itself and not on behalf of any Lender) hereby notify Borrower that,
pursuant to the requirements of the Act, they are each required to obtain,
verify and record information that identifies Borrower and each other Loan
Party, which information includes the and address of Borrower and each other
Loan Party and other information that will allow such Lender or Agent, as
applicable, to identify Borrower and each other Loan Party in accordance with
the Act.

13. AGENT

13.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints White Oak to act on its behalf as Agent hereunder and under the other
Loan Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 13 are solely for the benefit of Agent and Lenders,
and neither Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

13.2 Rights As A Lender. If the Person serving as Agent hereunder is also a
“Lender,” such Person shall have the same rights and powers in such
capacity(ies) as any other Person in such capacity(ies) and may exercise the
same as though it were not Agent. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or any Subsidiary or Affiliate of Borrower as if such Person were not Agent
hereunder and without any duty to account therefor to any other Lender.

13.3 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by Required Lenders or such other number or
percentage of Lenders as shall be expressly provided for herein or in any other
Loan Documents, as applicable; provided that Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose Agent
to liability or that is contrary to any Loan Document or applicable Law;

 

50



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity; and

(d) shall not be liable for any action taken or not taken by it: (i) with the
consent or at the request of Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in and
Section 11.8); or (ii) in the absence of its own gross negligence or willful
misconduct. Agent shall be deemed not to have knowledge of any Default, unless
and until Borrower, a Loan Party, or a Lender provides written notice to Agent
describing such Default. Agent shall not be responsible for or have any duty to
ascertain or inquire into: (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith; (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default; (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document; or (E) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

13.4 Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Term Loan that by its terms must be
fulfilled to the satisfaction of a specific Lender, Agent may presume that such
condition is satisfactory to such Lender, unless Agent shall have received
notice to the contrary from such Lender prior to the making of such Term Loan.
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts it selects and shall not be liable for
any action it takes or does not take in accordance with the advice of any such
counsel, accountants or experts.

13.5 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents it appoints. Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 13 shall apply to any such sub agent and to the Related Parties of Agent
and any such sub agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein, as
well as activities as Agent.

 

51



--------------------------------------------------------------------------------

13.6 Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders and Borrower. Upon receipt of any such notice of resignation,
Required Lenders shall have the right, with, unless an Event of Default exists,
the consent of Borrower (which consent shall not be unreasonably withheld), to
appoint a successor. If no such successor shall have been so appointed by
Required Lenders and shall have accepted such appointment within thirty days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of Lender, appoint a successor Agent meeting the
qualifications set forth in this Section 13.6; provided that, if Agent shall
notify Lenders and Borrower that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of any
Lender under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (b) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Agent as provided for in this
Section 13.6. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section 13.6). The fees payable by Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 13 and Section 12.2 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

13.7 Non Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon Agent, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent, any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

13.8 No Other Duties, Etc. Notwithstanding anything to the contrary contained
herein, no Person identified herein or on the facing page or signature pages
hereof as a “Syndication Agent,” “Documentation Agent,” “Co Agent,” “Book
Manager,” “Book Runner,” “Arranger,” “Lead Arranger,” “Co Lead Arranger” or “Co
Arranger,” if any, shall have or be deemed to have any right, power, obligation,
liability, responsibility or duty under this Agreement or the other Loan
Documents, other than in such Person’s capacity as: (a) Agent or a Lender
hereunder; and (b) an Indemnitee hereunder.

13.9 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
Agent (irrespective of whether the principal

 

52



--------------------------------------------------------------------------------

of any of the Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Term Loan and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agent and their respective agents and counsel and
all other amounts due Lenders and Agent under Section 2.9, Section 2.10 and
Section 12.2) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to Lenders, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent under Section 2.9, Section 2.10 and
Section 12.2. Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

13.10 Guaranty Matters. Each Lender hereby: (a) irrevocably authorizes Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under a Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder; and (b) agrees that, upon request by Agent at
any time, it will confirm in writing Agent’s authority to release any such
Guarantor pursuant to this Section 13.10.

13.11 Collateral Matters.

(a) Each Lender hereby, irrevocably authorizes and directs Agent: (i) to enter
into the Collateral Documents for the benefit of such Person; (ii) without the
necessity of any notice to or further consent from any such Person from time to
time prior to an Event of Default, to take any action with respect to the
Collateral Documents, any Collateral or any other property the subject of any
Collateral Documents that may be necessary to perfect and maintain perfected the
Liens upon the collateral granted pursuant to the Loan Documents; (iii) to
release any Lien on any property granted to or held by Agent under any Loan
Document: (A) upon termination of the aggregate Commitments and when all
Obligations have been paid in full (other than unasserted contingent
indemnification obligations and any other obligations which, by their terms, are
to survive the termination of this Agreement); (B) that is sold or to be sold as
permitted hereunder or under any other Loan Document; (C) subject to
Section 12.7, if approved, authorized or ratified in writing by Required
Lenders; or (D) in connection with any commercially reasonable foreclosure sale
or other commercially reasonable disposition of any property after the
occurrence of an Event of Default; and (iv) to subordinate any Lien on any
property granted to or held by Agent under any Loan Document to the holder of
any Lien on such property that is permitted by this Agreement or any other Loan
Document. Upon request by Agent at any time, each Lender will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property pursuant to this Section 13.11.

 

53



--------------------------------------------------------------------------------

(b) Subject to Section 13.11(a)(iii) and Section 13.11(a)(iv), Agent shall (and
is hereby irrevocably authorized by each Lender to) execute such documents as
may be necessary to evidence the release or subordination of Liens granted to
Agent herein or pursuant hereto upon the applicable property; provided that:
(i) Agent shall not be required to execute any such document on terms that, in
Agent’s opinion, would expose Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty; and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including the proceeds of the
sale, all of which shall continue to constitute part of the collateral. In the
event of any sale or transfer of collateral, or any foreclosure with respect to
any collateral, Agent shall be authorized to deduct all expenses reasonably
incurred by Agent from the proceeds of any such sale, transfer or foreclosure.

(c) Agent shall have no obligation whatsoever to any Lender or any other Person
to assure that any collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to Agent
herein or in any of the Collateral Documents or pursuant hereto or thereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 13.11 or in any of the Collateral Documents,
it being understood and agreed that in respect of any collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in any
collateral as one of the Lenders.

(d) Each Lender hereby appoints each other such Person as agent for the purpose
of perfecting Agent’s or such Person’s security interest in assets that, in
accordance with Section 9 or Division 9 (as applicable) of the UCC, can be
perfected only by possession. Should any such Person (other than Agent) obtain
possession of any such collateral, such Person shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such collateral to Agent
or in accordance with Agent’s instructions.

14. DEFINITIONS

14.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

54



--------------------------------------------------------------------------------

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agent” means, at any time, the administrative agent for Lenders under each of
the Loan Documents (which, initially, shall be White Oak).

“Agreement” is defined in the preamble hereof.

“Annual Projections” is defined in Section 6.2(a).

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the laws comprising or implementing the Bank Secrecy Act, and the laws
administered by OFAC.

“AorTx” is AorTx, Inc., a Delaware corporation and wholly-owned Subsidiary of
Borrower.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C.

“Base Rate” means fourteen percent (14.00%) per annum.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

 

55



--------------------------------------------------------------------------------

“Borrower’s Books” are Borrower’s books and records including ledgers, federal,
and state tax returns, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” is any day other than a Saturday, Sunday or other day on which
commercial banks or any Lender are authorized or required to close under the
Laws of, or are in fact closed in San Francisco, California.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue, provided that (i) the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Agent and (ii) such certificate of deposit is issued by
any commercial bank organized under the Laws of the United States of America or
any State thereof or the District of Columbia having combined capital and
surplus of not less than $250,000,000.00. For the avoidance of doubt, the direct
purchase by Borrower, any co-borrower, or any subsidiary of Borrower of any
Auction Rate Securities, or purchasing participations in, or entering into any
type of swap or other derivative transaction, or otherwise holding or engaging
in any ownership interest in any type of Auction Rate Security by Borrower, any
co-borrower, or any subsidiary of Borrower shall be conclusively determined by
the Lenders as an ineligible Cash Equivalent, and any such transaction shall
expressly violate each other provision of this Agreement governing Permitted
Investments. Notwithstanding the foregoing, Cash Equivalents does not include
and Borrower, and each of Borrower’s Subsidiaries, are prohibited from
purchasing, purchasing participations in, entering into any type of swap or
other equivalent derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, including, without
limitation, any corporate or municipal bonds with a long-term nominal maturity
for which the interest rate is reset through a dutch auction and more commonly
referred to as an auction rate security.

“Change in Law” is any of the following occurring after the date of this
Agreement: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, for purposes hereof, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines and directions in connection
therewith are deemed to have been adopted and gone into effect after the date of
this Agreement.

“Claims” are, collectively, any claim or cause of action based upon or arising
out of this Agreement, the other Loan Documents or any of the transactions
contemplated hereby or thereby, including contract claims, tort claims, breach
of duty claims, and all other common law or statutory claims.

 

56



--------------------------------------------------------------------------------

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California. All terms used herein without
definition that are defined in the Code shall have the respective meanings
specified for such terms in the Code, provided that if any such term is defined
differently in different Sections or Divisions of the Code, the definition of
such term contained in Section or Division 9 of the Code shall govern; provided
further, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection, or priority of, or remedies with respect
to, Agent’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of California, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and any and all other properties, rights and assets of Borrower
granted by Borrower to Agent, for the ratable benefit of the Lenders, and each
Lender, or arising under the Code or other applicable law, now, or in the
future.

“Collateral Account” is any Deposit Account (other than any Excluded Account),
Securities Account, or Commodity Account.

“Commitment” is, as to each Lender as of any date of determination, such
Lender’s obligation to make a term loan to Borrower in an aggregate principal
amount equal to such Lender’s Commitment Percentage of the Term Loan; provided
that, following the making by such Lender of such term loan on the Effective
Date in accordance with the provisions hereof, such commitment shall be zero.

“Commitment Percentage” is, as to any Lender at any time: (a) with respect to
the Term Loan, such Lender’s Pro Rata Share thereof (which, initially shall be
as set forth opposite the name of such Lender on Schedule 1.1 or in any
assignment and assumption agreement pursuant to which such Lender became a party
hereto, as applicable); and (b) with respect to the Credit Outstandings, such
Lender’s Pro Rate Share thereof calculated based upon such Lender’s Pro Rata
Share of the Term Loan (to the extent the Term Loan has been advanced).

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar

 

57



--------------------------------------------------------------------------------

agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; but “Contingent Obligation” does not include endorsements in the
ordinary course of business. The amount of a Contingent Obligation is the stated
or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

“Control Agreement” is any control agreement in form and substance reasonably
satisfactory to Agent entered into among the depository institution at which
Borrower maintains a Deposit Account or the securities intermediary or commodity
intermediary at which Borrower maintains a Securities Account or a Commodity
Account, Borrower, and Agent pursuant to which Agent obtains control (within the
meaning of the Code) for the benefit of the Lenders over such Deposit Account,
Securities Account, or Commodity Account.

“Core Field of Use” means any intravascular approach for the diagnosis and/or
treatment of any cardiovascular, neurovascular, and/or peripheral vascular
disease.

“Core License” means a license, sublicense, covenant not to sue, or other right
or permission with respect to any of Borrower’s Intellectual Property granted or
otherwise provided by or on behalf of any Loan Party within the Core Field of
Use and that is not a license described in clause (b) or clause (f) of
Section 7.1.

“Credit Extensions” are collectively, the Term Loan and all Protective Advances
made by Agent or Lenders.

“Credit Outstandings” are, as of any date of determination, the aggregate
principal amount of the Term Loan and Make-Whole Amounts (if any) owing with
respect thereto.

“Default” means any event that, with the giving of notice or the passage of
time, or both, would constitute an Event of Default.

“Default Rate” is an annual rate of interest equal to five hundred (500) basis
points per annum in excess of the highest rate of interest otherwise applicable
to the Term Loan.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“D&O Coverage Condition” is defined in Section 6.9(b).

“D&O Policy” is defined in Section 6.9(b).

“Disposition” is the sale, assignment transfer, conveyance, license (including,
without limitation, any non-exclusive license of Intellectual Property or
Permitted License of Intellectual Property), lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer, conveyance or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. The term “Dispose” has a meaning correlative thereto. The
foregoing notwithstanding, Dispositions shall not include transactions described
in clauses (a), (b) or (d) of Section 7.1.

 

58



--------------------------------------------------------------------------------

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Borrower that is organized under
the laws of the United States of America, any State or Territory thereof, or the
District of Columbia.

“Due Diligence Certificate” is defined in Section 5.1.

“ECL7” is ECL7, LLC, a Delaware limited liability company, of which Borrower is
the sole member.

“Effective Date” is the first date on which all of the conditions precedent in
Section 3.1 are satisfied (or waived in accordance with Section 3.1).

“Electronic Platform” is an electronic system for the delivery of information
(including documents), such as IntraLinks On Demand Workspaces™ or DXSyndicate™,
that may or may not be provided or administered by Agent or an Affiliate
thereof.

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender and (iii) an
Approved Fund.

“Environmental Claims” are all claims, however asserted, by any Governmental
Authority or other Person alleging Environmental Liabilities.

“Environmental Laws” are any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” is any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon: (a) violation
of any Environmental Law; (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials; (c) exposure to any
Hazardous Materials; (d) the release or threatened release of any Hazardous
Materials into the environment; or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

59



--------------------------------------------------------------------------------

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Interests” are, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“ERISA Affiliate” is any trade or business (whether or not incorporated) under
common control with Borrower or any Subsidiary thereof within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” is any of the following: (a) a Reportable Event with respect to a
Pension Plan; (b) the incurrence by Borrower or any ERISA Affiliate of any
liability with respect to a withdrawal by Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by Borrower or any ERISA Affiliate
of any liability with respect to a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or the receipt by Borrower or an
ERISA Affiliate of notification that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“Event of Default” is defined in Section 8.

“Event of Loss” is, with respect to any Collateral, any of the following:
(a) any material loss, destruction or damage of such Collateral; or (b) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Collateral, or confiscation of such property or the
requisition of the use of such Collateral.

 

60



--------------------------------------------------------------------------------

“Excess D&O Claims Amount” is defined in Section 6.9.

“Excluded Account” is (a) a payroll account, (b) a pension or pension reserve
account, or (c) an employee benefit account.

“Excluded Taxes” is defined in Section 2.9(a).

“Existing Indebtedness” is the indebtedness, liabilities and obligations of
Borrower to the Agent and the Lenders under (and as defined in) the Existing
Loan Agreement.

“Existing Loan Agreement” is the Loan and Security Agreement dated as of
December 8, 2011 by and among Oxford Finance LLC, a Delaware limited liability
company, as Agent, the Lenders party thereto, and Borrower, as amended through
the date hereof.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

61



--------------------------------------------------------------------------------

“Guaranties” are unconditional guaranties executed by each of the Guarantors in
favor of Agent and Lenders with respect to the Obligations and in favor and
substance reasonably satisfactory to Agent and the Lenders.

“Guarantors” are, collectively, all Domestic Subsidiaries of Borrower other than
ECL7.

“Hansen Germany” is Hansen Medical Deutschland, GmbH, an entity organized under
the laws of Germany and a wholly-owned Subsidiary of Hansen International.

“Hansen International” is Hansen Medical International, Inc., a Delaware
corporation and wholly-owned Subsidiary of Borrower.

“Hansen UK” is Hansen Medical Systems UK Ltd., an entity organized under the
laws of England and Wales, and a wholly-owned Subsidiary of Hansen
International.

“Hazardous Materials” are all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” are, with respect to Borrower and its Subsidiaries, all
liabilities of Borrower and its Subsidiaries under Swap Contracts entered into
with any Lender or an Affiliate of any Lender in connection with all or any
portion of the Term Loan; provided that such liabilities under any Swap Contract
with an Affiliate of a Lender shall not constitute “Hedging Obligations”
hereunder unless and until such liabilities are certified as such in writing to
Agent by Borrower and such Affiliate of a Lender.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Taxes” is defined in Section 2.10(a).

“Indemnitees” are, collectively, Agent (and any sub-agent thereof), each Lender
and each Related Party of any of the foregoing Persons.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

62



--------------------------------------------------------------------------------

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person. Notwithstanding the foregoing, “Investments”
exclude trade debt incurred in the ordinary course of any Person’s business.

“Key Person” means each of Borrower’s (i) President and Chief Executive Officer,
who is Bruce J. Barclay as of the Effective Date, and (ii) Chief Financial
Officer, who is Pete Mariani as of the Effective Date.

“Laws” are, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, authorities, rules, guidelines, regulations,
ordinances, codes, administrative or judicial precedents or judgments, orders,
decrees, permits and other governmental restrictions, including the
interpretation or administration of any of the foregoing by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations, concessions, grants, franchises and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Leasehold Deed of Trust” is a deed of trust executed by Borrower as trustor for
the benefit of Agent encumbering Borrower’s rights and interests as lessee under
Borrower’s lease for its facility located at 800 East Middlefield Road, Mountain
View, California, which deed of trust shall be in favor of, and in substance
reasonably satisfactory to, Agent.

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

63



--------------------------------------------------------------------------------

“Lenders’ Expenses” are all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Agent and/or any Lender in connection with the Loan Documents.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity” is the sum of: (a) the aggregate cash and Cash Equivalents of
Borrower maintained in Deposit Accounts or Securities Accounts subject to
Control Agreements in favor of Agent; plus (b) the lesser of (i) 65% of net
trade accounts receivable billed and collected in the United States or
(ii) $2,000,000; less (c) the aggregate amount of trade payables of Borrower
that are outstanding beyond normal trade terms, other than outstanding trade
payables contested by Borrower in good faith.

“Loan Documents” are, collectively, this Agreement, all Notes (if any), the Due
Diligence Certificate, each Compliance Certificate, the Leasehold Deed of Trust,
the Guaranties, any subordination agreements, and any other present or future
agreement entered into by Borrower or any other Loan Party for the benefit of
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.

“Loan Party” means (x) as of the Effective Date, Borrower and each Domestic
Subsidiary other than ECL7, LLC; and (y) after the Effective Date, each
co-Borrower or Guarantor of the Obligations, in accordance with Section 6.12.

“Luna” is Luna Innovations Incorporated.

“Magellan Robotic System” is a system which cannulates peripheral vessels with a
proprietary technology that delivers simultaneous distal tip control of a
catheter and a sheath, from a centralized, remote workstation.

“Make-Whole Amount” is, in connection with any prepayment or repayment of all or
any portion of the outstanding principal balance of the Term Loan: (a) on or
after the Effective Date but on or prior to the third anniversary of the
Effective Date or at any time that an Event of Default exists (including
following any acceleration of the Obligations), three and one-half percent
(3.50%) of the outstanding principal balance of the Term Loan being prepaid or
repaid; (b) after the third anniversary of the Effective Date but on or prior to
the fourth anniversary of the Effective Date and so long as an Event of Default
does not then exist, one percent (1.00%) of the outstanding principal balance of
the Term Loan being prepaid or repaid; and (c) after the fourth anniversary of
the Effective Date and so long as an Event of Default does not then exist, zero
percent (0.00%) of the outstanding principal balance of the Term Loan being
prepaid or repaid.

“Material Adverse Change” or “Material Adverse Effect” is (a) a material
impairment in the perfection or priority of Agent’s Lien in the Collateral
(other than as a result of any act or omission by Agent or Lenders) or in the
value of the Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) or prospects of (i) Borrower
or (ii) Borrower and its Subsidiaries, taken as a whole; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

64



--------------------------------------------------------------------------------

“Maturity Date” is December 30, 2017.

“Maximum Rate” means, at any time, the maximum rate of non-usurious interest
permitted by applicable Law.

“Mortgaged Property” is the leased real property of Borrower subject to the Lien
of the Leasehold Deed of Trust.

“Multiemployer Plan” is any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Proceeds” are, in respect of any Disposition or Event of Loss, the proceeds
in cash or Cash Equivalents received by Borrower or any Subsidiary thereof,
whether at the time of such Disposition or Event of Loss or anytime thereafter
(provided that amounts to be paid after the date of such Disposition shall not
constitute Net Proceeds unless and until received by Borrower or such
Subsidiary), with respect to or on account of any such Disposition or Event of
Loss, net of: (a) in the case of a Disposition, the direct costs of such
Disposition then payable by the recipient of such proceeds, or, in the case of
an Event of Loss, the direct costs of collecting insurance or other proceeds, in
each case excluding amounts payable to Borrower or any Affiliate of Borrower;
(b) sales, use and other taxes paid or payable by such recipient as a result
thereof; and (c) amounts required to be applied to repay principal, interest and
prepayment premiums and penalties on Indebtedness secured by a Permitted Lien on
the properties subject to such Disposition.

“Non-Core License” means a license, sublicense, covenant not to sue, or other
right or permission with respect to an of Borrower’s Intellectual Property
granted or otherwise provided by or on behalf of any Loan Party outside the Core
Field of Use and that is not a license described in clause (b) or clause (f) of
Section 7.1.

“Non-Disturbance Agreement” means an agreement substantially in the form of
Exhibit D.

“Note” is each promissory note (if any) executed and delivered by Borrower in
favor of a Lender evidencing that portion of the Credit Extensions owed to such
Lender, such note being in form and substance acceptable to Agent.

“Obligations” are, collectively, all advances, debts, liabilities, obligations,
covenants and duties of each Loan Party to Agent or any Lender, in each of the
foregoing cases, under or in respect of any Loan Document, whether with respect
to the Term Loan, Make-Whole Amounts, Swap Contracts or otherwise, including all
Hedging Obligations, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now

 

65



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than thirty (30) days prior to the
Effective Date, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Organizational Documents” are: (a) with respect to any corporation, the
certificate or Sections of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction) of
such Person; (b) with respect to any limited liability company, the certificate
or Sections of formation or organization and operating agreement of such Person;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization of such Person and any agreement, instrument, filing
or notice with respect thereto filed in connection with such Person’s formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or Sections
of formation or organization of such Person.

“paid in full” or “repaid in full” is, with respect to any Obligations, the
indefeasible payment in full of such Obligations in cash (or otherwise to the
written satisfaction, in such holder’s discretion, of the holder thereof), and,
in the event any such Obligations are paid over time or modified pursuant to
section 1129 of the Bankruptcy Code (or any similar provision of any other
applicable Insolvency Law), shall further mean that the holder thereof shall
have received the final payment due on account of such Obligations. For purposes
of the foregoing, the “holder” of any applicable Obligations shall be deemed to
be the Person entitled to receipt of payment thereof. The Obligations shall not
be deemed to have been “paid in full” until all Commitments have expired or been
terminated and Agent and each Lender have received a release of any Claims of
each Loan Party against each Indemnitee arising on or before the payment in full
of all other obligations.

“Payment Date” is the last day of each quarter, provided that if the last day of
any quarter is not a Business Day, then the Payment Date shall be the first
Business Day of the following quarter.

 

66



--------------------------------------------------------------------------------

“PBGC” is the Pension Benefit Guaranty Corporation.

“Pension Plan” is any “employee pension benefit plan” (as that term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or, in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permit” is any permit, approval, authorization, certification, license,
variance, accreditation or permission required from a Governmental Authority
under an applicable law or any accrediting organization.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to the Lenders and Agent under this Agreement and
the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(d) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens” provided such Indebtedness shall not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate principal amount outstanding at any
one time;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(f) Indebtedness not to exceed $250,000 in the aggregate at any time arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (other than for borrowed money) or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any Subsidiary in connection with Transfers permitted under
Section 7.1;

(g) Indebtedness of Borrower to any other Loan Party and Indebtedness of any
Loan Party to another Loan Party;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Borrower’s deposit accounts;

(i) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

67



--------------------------------------------------------------------------------

(j) Indebtedness not to exceed $375,000 in the aggregate at any time under
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s and/or the Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices;

(k) Guaranties by any Subsidiary of any “Permitted Indebtedness” of Borrower or
another Loan Party;

(l) unsecured Indebtedness incurred in the ordinary course of business in an
aggregate principal amount not to exceed at any time Fifty Thousand Dollars
($50,000); and

(m) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (l) above, provided that neither the
principal amount thereof nor the interest rate thereon is increased nor the
terms thereof modified to impose materially more burdensome terms upon Borrower,
or its Subsidiary, as the case may be.

“Permitted Investments” are:

(a) Investments shown on the Due Diligence Certificate and existing on the
Effective Date;

(b)(i) Investments by Borrower in Domestic Subsidiaries (other than Hansen
International), not to exceed Fifty Thousand Dollars ($50,000) in the aggregate
at any time; and (ii) Investments by Borrower in Hansen International, solely
for Investment by Hansen International in Hansen UK and Hansen Germany, for such
Subsidiaries’ ordinary course operating expenses, such that Cash in accounts of
such Subsidiaries shall not at any time exceed Seven Hundred Fifty Thousand
Dollars ($750,000) in the aggregate;

(c) Investments in cash and Cash Equivalents;

(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed the aggregate amount of Two Hundred Fifty Thousand Dollars ($250,000) in
any year;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business, including, without limitation the
shares of common stock of Luna, the warrant to purchase shares of Luna common
stock held as of the Effective Date and the shares of Luna common stock acquired
via exercise of such warrant;

 

68



--------------------------------------------------------------------------------

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

(g) Investments held in any Collateral Account subject to a Control Agreement;

(h) Non-cash Investments in joint ventures, strategic alliances, licensing and
similar arrangements customary in Borrower’s industry and which do not require
Borrower to assume or otherwise become liable for the obligations of any third
party not directly related to or arising out of such arrangement or, require
Borrower to transfer ownership of non-cash assets to such joint venture or other
entity except as otherwise permitted hereunder, provided that the aggregate fair
market value of such Investments shall not exceed Three Hundred Seventy-Fifty
Thousand Dollars ($375,000) at any time; and

(i) Investments made in connection with technology purchases not otherwise
permitted hereunder in aggregate amounts outstanding at any time not to exceed
Five Hundred Thousand Dollars ($500,000).

“Permitted License” is any Core License or Non-Core License as evidenced by a
written agreement executed by any Loan Party so long as:

(a) at the time such license is granted or otherwise provided by a Loan Party,
no Event of Default exists;

(b) such license is (i) at arms length and (ii) in the reasonable determination
of Borrower’s Board of Directors, made in good faith, on fair market terms;

(c) no Affiliate, Subsidiary or joint venture of which Borrower or any of its
Affiliates or Subsidiaries is an investor may be, or shall have any rights as, a
licensee, sublicensee, or recipient of any rights or interests with respect to
such license; and

(d) such license has been approved by the Board of Directors of Borrower in its
reasonable business judgment, exercised in good faith.

“Permitted Liens” are:

(a) Liens arising under the Loan Documents in favor of Agent or any Lender;

(b) Liens existing on the Effective Date and shown on the Due Diligence
Certificate or arising under this Agreement and the other Loan Documents;

(c) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended , and the Treasury Regulations adopted thereunder;

 

69



--------------------------------------------------------------------------------

(d) purchase money Liens (i) on Equipment or other assets subject to capital
leases acquired or held by Borrower incurred for financing the acquisition of
the Equipment or such assets subject to capital leases, or (ii) on existing
Equipment or such assets subject to capital leases when acquired, in each case
if the Lien is confined to the property and improvements and the proceeds of the
Equipment or other assets subject to capital leases; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Agent
hereunder to the extent provided under the Code so long as the Indebtedness
secured by the Liens remain outstanding and (B) may secure Indebtedness of no
more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate
principal amount outstanding at any one time;

(e) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Agent’s Lien;

(f) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Agent or any Lender a security interest in
any of the Collateral;

(g) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(h) Liens to secure payment of workers’ compensation, employment insurance,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(j) licenses of Intellectual Property permitted by Section 7.1 hereof, and
restrictions thereunder with respect to such Intellectual Property; and

(k) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

70



--------------------------------------------------------------------------------

“Plan” is any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Prior Agreement” is defined in the recitals hereto.

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the portion of the outstanding principal amount of
the Term Loan held by such Lender by the aggregate outstanding principal amount
of the Term Loan.

“Protective Advances” are defined in Section 9.3.

“Register” is a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Credit Outstandings owing
to, each Lender pursuant to the terms hereof from time to time.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Related Parties” are, with respect to any Person, such Person’s Affiliates and
the partners, members, directors, officers, employees, attorneys, agents and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” is any of the events set forth in Section 4043(c) of ERISA,
other than events for which the thirty day notice period has been waived.

“Required Lenders” are one or more Lenders holding in excess of fifty percent
(50%) of the Credit Outstandings.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Restricted” means, in respect of cash or Cash Equivalents maintained in a
Deposit Account or Securities Account under the control of Agent, that such cash
or Cash Equivalents consist of blocked funds that no Loan Party has the right to
transfer, withdraw or otherwise access.

“Restricted Payment” is, collectively, (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of Borrower or any Subsidiary thereof, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to any holder of any such
Person’s Equity Interests, or (b) any management or similar fees payable to any
Affiliate of any Loan Party.

 

71



--------------------------------------------------------------------------------

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Sensei Robotic System” is a system which addresses the cardiovascular space for
electrophysiology procedures to treat patients who suffer from abnormal heart
rhythms, or arrhythmias, such as atrial fibrillation.

“Shares” means one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower,
in any Subsidiary; provided that, in the event Borrower, demonstrates to Agent’s
reasonable satisfaction, that a pledge of more than sixty-five percent (65%) of
the Shares of a Subsidiary of Borrower which is not an entity organized under
the laws of the United States or any territory thereof, is reasonably likely to
create an adverse tax consequence to Borrower under the U.S. Internal Revenue
Code, “Shares” shall mean sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in such Subsidiary.

“Solvent” means, as to any Person at any time, that: (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of any similar
state statute applicable to Borrower or any Subsidiary thereof; (b) the present
fair salable value of the property of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including contingent
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or one or more of Affiliates of such Person.

“Swap Contract” is: (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any

 

72



--------------------------------------------------------------------------------

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, that are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement including any such obligations or
liabilities under any such master agreement (in each case, together with any
related schedules).

“Synthetic Lease Obligation” is the monetary obligation of a Person under
either: (a) a so called synthetic, off balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” are all present or future taxes, levies, imposts, duties, charges, fees,
deductions or withholdings imposed, levied, collected, withheld or assessed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to fund
its Pro Rata Share of the Term Loan, up to the principal amount shown on
Schedule 1.1.

“Term Loan” is defined in Section 2.2(a) hereof.

“Threshold Amount” is, as to Borrower (and, where applicable, Borrower and its
Subsidiaries), Two Hundred Fifty Thousand Dollars ($250,000).

“Transfer” is defined in Section 7.1.

“Treasury Regulations” are the Treasury Regulations issued in connection with
the Internal Revenue Code of 1986.

“White Oak” is WHITE OAK GLOBAL ADVISORS, LLC, a Delaware limited liability
company.

[Balance of Page Intentionally Left Blank]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

HANSEN MEDICAL, INC.,

a Delaware corporation

By   /s/ Peter J. Mariani

Name:   Peter J. Mariani Title:   Chief Financial Officer

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT:

 

WHITE OAK GLOBAL ADVISORS, LLC,

a Delaware limited liability company

By   /s/ Matthew D. Caudill

Name:   Matthew D. Caudill Title:   General Counsel

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

LENDERS:

 

WHITE OAK GLOBAL ADVISORS, LLC,

a Delaware limited liability company, for itself

and as attorney-in-fact for all other Lenders as of

the Effective Date

By   /s/ Matthew D. Caudill

Name:   Matthew D. Caudill Title:   General Counsel

Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF COLLATERAL

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property (including but not
limited to the shares of common stock of Luna Innovations Incorporated (“Luna”),
the warrant to purchase shares of Luna common stock, and the shares of Luna
common stock acquired via exercise of such warrant), supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired:

(a) any copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished; any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same; any trademarks, trade names,
service marks, mask works, rights of use of any name, domain names or any other
similar rights, any applications therefor, whether registered or not; and the
goodwill of the business of Borrower connected with and symbolized thereby,
know-how, operating manuals, trade secret rights, clinical and non-clinical
data, rights to unpatented inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing, or (b) any United
States trademark application filed on the basis of Borrower’s intent-to-use such
trademark (collectively, the “Intellectual Property”); provided, however, the
Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the
Intellectual Property;

(b) any segregated deposit account held by a Loan Party utilized solely for
payroll, payroll taxes and other employee wage and benefit payments or tax
withholding purposes, but only to the extent utilized by such Loan Party for
such purposes in the ordinary course of its business; or

(c) any securities of a Subsidiary that is not a Domestic Subsidiary, to the
extent that such securities exceed sixty-five percent (65%) of the outstanding
securities of such Subsidiary.

Pursuant to the terms of Section 7.5 of the Agreement, Borrower has agreed not
to encumber any of its Intellectual Property.

1

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20

The undersigned,                             , hereby refers to that certain
Amended and Restated Loan and Security Agreement, dated as of August 23, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among HANSEN MEDICAL, INC., a Delaware corporation
(“Borrower”), the entities parties thereto from time to time as lenders (the
“Lenders”), and WHITE OAK GLOBAL ADVISORS, LLC, a Delaware limited liability
company (“White Oak”), as agent for the Lenders (in such capacity, “Agent”).
Unless otherwise defined herein, each capitalized term used herein has the
meaning ascribed thereto in the Loan Agreement.

The undersigned hereby certifies, as of the date hereof, to Agent and Lenders
that: (a) s/he holds the office of                              of Borrower and
is a Responsible Officer of Borrower; (b) as a Responsible Officer of Borrower,
s/he is authorized to execute and deliver this Compliance Certificate to Agent
and Lenders on behalf of Borrower; and (c):

 

  1. Attached hereto is [please check as appropriate]:

~             a consolidated balance sheet for Borrower and its Subsidiaries as
at the end of the fiscal year of Borrower ending [                    , 20 ]
(the “Subject Fiscal Year”), and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the Subject Fiscal Year,
setting forth, in each case in comparative form, the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

~             an unaudited consolidated balance sheet for Borrower and its
Subsidiaries as at the end of the fiscal quarter of Borrower ending
[                    , 20 ] (the “Subject Fiscal Quarter”), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Subject Fiscal Quarter and the portion of Borrower’s fiscal year
then ended, setting forth, in each case in comparative form, the figures for the
corresponding portions of the previous fiscal year, all in reasonable detail.

~             an unaudited consolidated balance sheet for Borrower and its
Subsidiaries as at the end of the fiscal month of Borrower ending
[                    , 20 ] (the “Subject Fiscal Month”), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Subject Fiscal Month and the portion of Borrower’s fiscal year
then ended, setting forth, in each case in comparative form, the figures for the
corresponding portions of the previous fiscal year, all in reasonable detail.

~             Borrower’s consolidated and consolidating (including but not
limited to for Borrower’s Foreign Subsidiaries) financial projections, set forth
in a month-by-month format, for the entire fiscal year ending
[                    , 20 ] as approved by Borrower’s Board of Directors.

 

1



--------------------------------------------------------------------------------

~             an updated sales backlog statement (including details for each
unit) setting forth information on a quarterly basis for the remainder of the
fiscal year and on an annual basis for the following two fiscal years.

2. The financial statements referred to in Paragraph (c)(1) fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year end audit adjustments and the absence of footnotes.

3. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and the other Loan Documents and has made, or has caused to be made
under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements.

4. The financial condition covenants and other compliance calculations and
information set forth on Schedule 1 attached hereto are true, complete and
accurate on and as of the date hereof.

5. To the best of the undersigned’s knowledge, Borrower and each of its
Subsidiaries have, during such period, observed, performed and satisfied or have
caused to be observed, performed and satisfied all of their respective covenants
and other agreements contained in the Loan Documents to which they are a party,
and have satisfied every condition in the Loan Documents to which they are a
party to be observed, performed and satisfied by them, and the undersigned has
no knowledge of any condition, event or occurrence, which constitutes a Default
or Event of Default, except as set forth below:

Describe below (or in a separate attachment to this Compliance Certificate) the
exceptions, if any, to Paragraph 5 hereof by listing, in detail and with
reference to specific sections of the Loan Agreement or applicable Loan
Document, the nature of the condition, event or occurrence, the period during
which it has existed and the actions that Borrower or its Subsidiaries has
taken, is taking or proposes to take with respect to such condition, event or
occurrence.

The foregoing certifications are made as of                      , 20        
pursuant to the provisions of the Loan Agreement.

 

HANSEN MEDICAL, INC.,

a Delaware corporation

By:     Name:     Title:    

 

2



--------------------------------------------------------------------------------

SCHEDULE I

To Compliance Certificate

Compliance Calculations

For Amended and Restated Loan and Security Agreement

dated as of August 23, 2013 (the “Loan Agreement”)

Calculations as of Month Ending [                , 20 ]

A. Minimum Liquidity (Section 6.10(a) of the Loan Agreement)

 

1. The aggregate cash and Cash Equivalents of Borrower maintained in Deposit
Accounts or Securities Accounts subject to Control Agreements in favor of
Agent1:

   $                        

2. The lesser of (i) 65% of net trade accounts receivable billed and collected
in the United States or (ii) $2,000,000:

   $                        

3. The aggregate amount of trade payables of Borrower that are outstanding
beyond normal trade terms, other than outstanding trade payables contested by
Borrower in good faith:

   $                        

4. Line A.1 plus Line A.2 minus Line A.3

   $                        

5. Line A.4 must not be less than:

   $ [15,000,000 ]2 

6. Borrower is in compliance (check yes or no):

     ~ Yes ~ No   

 

1 At all times after the date that is sixty (60) days after the Effective Date,
cash and Cash Equivalents of Borrower shall be included as part of Liquidity for
the purpose of the minimum Liquidity covenant set forth in Section 6.10(a) only
if each of the following conditions is satisfied with respect to such cash and
Cash Equivalents: (i) such cash and Cash Equivalents are maintained in a Deposit
Account or Securities Account that Agent can monitor in real time through
Clearwater or another similar investment monitoring program satisfactory to
Agent; and (ii) such cash and Cash Equivalents, other than the portion thereof
that is Restricted, shall be maintained in a Deposit Account or Securities
Account subject to a Control Agreement in favor of Agent pursuant to which
Borrower has agreed not to transfer or withdraw any of such cash or Cash
Equivalents from any such Deposit Account or Securities Account unless
(A) Borrower has delivered to Agent a certificate of the Chief Financial Officer
of Borrrower demonstrating that after giving effect to the proposed transfer or
withdrawal, Borrower would remain in compliance with the minimum Liquidity
covenant set forth in Section 6.10(a) and (B) Agent has determined that no
Default nor any Event of Default has occurred and is continuing at the time of
such proposed transfer or withdrawal or would occur as a result thereof.

2 (A) Of which at all times after the date that is sixty (60) days after the
Effective Date not less than Five Million Dollars ($5,000,000) shall be
Restricted, (B) within ten (10) days after the occurrence of a D&O Coverage
Condition and at all times thereafter so long as a D&O Coverage Condition
exists, Borrower shall maintain Liquidity of not less than the sum of
(i) Fifteen Million Dollars ($15,000,000) and (ii) the Excess D&O Claims Amount.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Loan and Security Agreement identified below
(the “Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Agent as
contemplated below (a) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Loan Agreement and any other Loan Documents in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                                          
                                              

 

                                                                    
                                                        

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 Select as appropriate.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.        Borrower:    Hansen Medical, Inc., a Delaware corporation 4.
   Agent:    White Oak Global Advisors, LLC, a Delaware limited liability
company (“White Oak”), as the agent under the Loan Agreement 5.    Loan
Agreement: Amended and Restated Loan and Security Agreement, dated as of
August 23, 2013, among the Borrower, the Lenders from time to time party
thereto, and White Oak as Agent 6.    Assigned Interest:   

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $                    $                               %        $  
      $                    %        $         $                    % 

 

[7. Trade Date:                             ]9

Effective Date:                         , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Name:     Title:    

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:     Name:     Title:    

[Consented to and]10 Accepted:

WHITE OAK GLOBAL ADVISORS, LLC,

    as Agent

By:     Name:     Title:    

[Consented to:

HANSEN MEDICAL, INC.,

    as Borrower]11

By:     Name:     Title:    

 

10 To be added only if the consent of the Agent is required by the terms of the
Loan Agreement.

11 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Loan
Agreement (subject to such consents, if any, as may be required under the terms
of the Loan Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Loan Agreement and the other Loan Documents as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to the terms of the Loan
Agreement, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of California.



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE 5.8

Equity Interest Information

Borrower owns 100% of the Equity Interests each of its wholly-owned
subsidiaries:

 

  •   Hansen Medical International, Inc. (Delaware)

 

  •   AorTx, Inc. (Delaware)

 

  •   Hansen Medical UK Ltd. (United Kingdom)

 

  •   Hansen Medical Deutschland, GmbH (Germany)

 

  •   ECL7, LLC (Delaware)

Borrower owns 1,389,620 shares of common stock (approximately 9.9% of the
outstanding capital stock) of Luna Innovations, Inc., a publicly traded Delaware
corporation.



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE 5.13

Union Contracts

None.



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE 10.1

Addresses for Notice

If to Borrower:

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Attention: Pete Mariani, Chief Financial Officer

Telephone: (650) 404-2712

Facsimile: (650) 404-2799

with a copy to:

DLA Piper LLP (US)

2000 University Avenue East

Palo Alto, CA 94303-2215

Attn: Craig M. Tighe, Esq.

Telephone: (650) 833-2362

Facsimile: (650) 687-1202

If to Agent:

White Oak Global Advisors, LLC

88 Kearney Street, Fourth Floor San

Francisco, CA 94108 Attention:

Matthew D. Caudill, Esq.

Telephone: (415) 644-4103

Facsimile: (415) 644-4199

with a copy to (which shall not constitute notice):

Buchalter Nemer, P.C.

1000 Wilshire Blvd., Suite 1500

Los Angeles, CA 90017

Attn: Anthony R. Callobre, Esq.

Telephone: (213) 891-5024

Facsimile: (213) 630-5773